Exhibit 10.1
AMENDED AND RESTATED
OFFICE LEASE
by and between
BEL MARLBOROUGH I LLC
as landlord
and
3COM CORPORATION
as tenant





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS
    5  
 
       
ARTICLE 2 LEASE TERM
    9  
 
       
ARTICLE 3 BASE RENT
    12  
 
       
ARTICLE 4 ADDITIONAL RENT
    12  
 
       
ARTICLE 5 USE OF PREMISES
    21  
 
       
ARTICLE 6 SERVICES AND UTILITIES
    25  
 
       
ARTICLE 7 REPAIRS
    27  
 
       
ARTICLE 8 ADDITIONS AND ALTERATIONS
    28  
 
       
ARTICLE 9 COVENANT AGAINST LIENS
    31  
 
       
ARTICLE 10 INSURANCE
    31  
 
       
ARTICLE 11 DAMAGE AND DESTRUCTION
    34  
 
       
ARTICLE 12 NON-WAIVER
    36  
 
       
ARTICLE 13 CONDEMNATION
    36  
 
       
ARTICLE 14 ASSIGNMENT AND SUBLETTING
    37  
 
       
ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
    42  
 
       
ARTICLE 16 HOLDING OVER
    42  
 
       
ARTICLE 17 ESTOPPEL CERTIFICATES
    43  
 
       
ARTICLE 18 SUBORDINATION
    44  
 
       
ARTICLE 19 DEFAULTS: REMEDIES
    44  
 
       
ARTICLE 20 COVENANT OF QUIET ENJOYMENT
    47  
 
       
ARTICLE 21 SPECIAL TERMINATION PROVISION
    48  
 
       
ARTICLE 22 SATELLITE DISH
    49  
 
       
ARTICLE 23 SIGNS
    51  





--------------------------------------------------------------------------------



 



         
ARTICLE 24 COMPLIANCE WITH LAW
    52  
 
       
ARTICLE 25 LATE CHARGES
    52  
 
       
ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT
    53  
 
       
ARTICLE 27 ENTRY BY LANDLORD
    54  
 
       
ARTICLE 28 TENANT PARKING
    54  
 
       
ARTICLE 29 MISCELLANEOUS PROVISIONS
    55  
 
       
ARTICLE 30 RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE IN THE BUILDING
    64  

2



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED OFFICE LEASE
     THIS AMENDED AND RESTATED OFFICE LEASE (the “Lease”) made and entered into
as of the 1st day of June, 2009, by and between BEL MARLBOROUGH I LLC, a
Delaware limited liability company, having an office at c/o Eaton Vance
Management, 2 International Place, Boston, Massachusetts 02110 (“Landlord”) and
3COM CORPORATION, a Delaware corporation having an office at 350 Campus Drive,
Marlborough, Massachusetts 01752 (“Tenant”).
W I T N E S S E T H:
     WHEREAS, Landlord is the owner of a certain building located at 350 Campus
Drive, Marlborough, Massachusetts (the “Building”); and
     WHEREAS, Tenant and Marlborough Campus Limited Partnership, a Massachusetts
limited partnership, (“Marlborough Partnership”) as landlord entered into a
certain Office Lease dated as of November 26, 2002 (the “2002 Lease”) for
certain premises within the Building; and
     WHEREAS, the 2002 Lease was amended by a certain First Amendment to Lease
dated as of November 26, 2002, by and between Tenant and Marlborough Partnership
(“First Amendment”); and
     WHEREAS, the 2002 Lease was further amended by a certain Second Amendment
to Lease dated as of February 16, 2005, by and between Tenant and Marlborough
Partnership (“Second Amendment”); and
     WHEREAS, the 2002 Lease was further amended by a certain Third Amendment to
Lease dated as of July 18, 2005, by and between Tenant and Marlborough
Partnership (“Third Amendment”); and
     WHEREAS, the 2002 Lease was further amended by a certain Fourth Amendment
to Lease dated as of December 12, 2005, by and between Tenant and Marlborough
Partnership (the “Fourth Amendment”); and
     WHEREAS, the 2002 Lease as amended by the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment was assigned by Marlborough
Partnership to Landlord; and
     WHEREAS, the 2002 Lease was further amended by a certain Fifth Amendment to
Lease dated as of October 27, 2006, by and between Tenant and Landlord (the
“Fifth Amendment”); and
     WHEREAS, the 2002 Lease as amended by the First Amendment, Second
Amendment,





--------------------------------------------------------------------------------



 



Third Amendment, Fourth Amendment and Fifth Amendment is hereinafter referred to
as the “Original Lease”; and
     WHEREAS, Landlord and Tenant desire to amend the Original Lease and to
restate the Original Lease in its entirety as more particularly set forth in
this Lease.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, Landlord and Tenant hereby agree that the Original
Lease is hereby amended and restated in its entirety as follows:
SUMMARY OF BASIC LEASE INFORMATION

              TERMS OF LEASE   DESCRIPTION    
1.
  Date:   June 1, 2009
 
       
2.
  Premises    
 
  (Article 1)    
 
  2.1     Building:   That certain four-story building located at 350 Campus
Drive, Marlborough, Massachusetts in the “Project,” commonly referred to in the
Project as “Building 2.”
 
       
 
  2.2     Premises:   Approximately 132,798 rentable square feet of space
(“RSF”), calculated by Landlord per BOMA Standard Z65.1-1996 (“BOMA Standard”)
comprising a portion of the Second Floor, Third Floor, Fourth Floor and Fifth
Floor of the Building, as further set forth in Exhibit A to this Lease
(“Premises”).
 
       
 
  2.3     Interim Premises   Approximately 35,517 rentable square feet of space
comprising a portion of the Second Floor of the Building as further set forth in
Exhibit F-1 to this Lease (“Interim 2nd Floor Premises”) and approximately 2,478
rentable square feet of space comprising a portion of the second floor of
Building 1, as further set forth in Exhibit F-2 to this Lease (“Interim Building
1 Premises” and together with Interim 2nd Floor Premises, “Interim Premises”).
 
       
 
  2.4     Project:   The Building is part of that certain building complex (the
“Project”) consisting of four (4) buildings (the “Buildings”) comprising 530,895
rentable square feet of space, calculated per BOMA Standard, and other
improvements, as depicted on Exhibit B and as further set forth in Section 1.2
of this Lease.

2



--------------------------------------------------------------------------------



 



              TERMS OF LEASE   DESCRIPTION    
3.
  Lease Term    
 
  (Article 2)    
 
  3.1      Length of Initial Term:   Ten (10) years and two (2) months.
 
       
 
  3.2      Lease Commencement Date:   June 1, 2009
 
       
 
  3.3      Lease Expiration Date:   11:59 p.m. EDT on July 31, 2019, unless
sooner terminated pursuant to the provisions hereof.
 
       
 
  3.4     Option(s) to Extend   Two options to extend for three (3) years each
 
       
 
  3.5     Rent Commencement Date:   August 1, 2009
 
       
4.
  Base Rent (Article 3):    

                      Monthly   Annual Rental Rate     Annual   Installment  
per Rentable Lease Years   Base Rent   of Base Rent   Square Foot 1  
$2,722,359.00   $226,863.25   $20.50 2   $2,788,758.00   $232,396.50   $21.00 3
  $2,855,157.00   $237,929.75   $21.50 4   $2,921,556.00   $243,463.00   $22.00
5   $2,987,955.00   $248,996.25   $22.50 6   $3,054,354.00   $254,529.50  
$23.00 7   $3,120,753.00   $260,062.75   $23.50 8   $3,187,152.00   $265,596.00
  $24.00 9   $3,253,551.00   $271,129.25   $24.50 10   $3,319,950.00  
$276,662.50   $25.00 11   $3,386,349.00*   $282,195.75   $25.50

 

*   For the avoidance of doubt, in Lease Year 11 the term is two months so that
the total amount of Base Rent payable to Landlord from Tenant for Lease Year 11
absent any lease extensions is $564,391.50.

Lease Year: The first Lease Year shall commence on the Lease Commencement Date
and shall end on the last day of the calendar month preceding the month in which
the first anniversary of the Lease Commencement Date occurs. Each succeeding
Lease Year shall commence on the day following the end of the preceding Lease
Year and shall extend for 12 consecutive months; provided, however, that the
last Lease Year shall expire on the Lease Expiration Date.

         
5.
  Base Year
(Article 4):   Calendar year 2010; it being understood that in calculating Tax
Expenses for the Base Year, Landlord shall use one-half of the taxes for the
fiscal year from July 1, 2009 to June 30, 2010 and one-half of the taxes for the
fiscal year from July 1, 2010 to June 30, 2011.
 
       
6.
  Tenant’s Share
(Article 4):   As of the Lease Commencement Date, Tenant’s Share is twenty five
and one one hundredth percent

3



--------------------------------------------------------------------------------



 



         
 
      (25.01%) and Tenant’s Building Share with respect to the Building is
seventy eight and nine tenth percent (78.90%), subject to adjustment in
accordance with Section 4.3.
 
       
7.
  Permitted Use
(Article 5):   Tenant shall use the Premises for general office use, including
but not limited to research and development, sales, training.
 
       
8.
  Security Deposit   None.
 
       
9.
  Parking
(Article 28):   Tenant shall have non-exclusive use of four hundred twenty eight
(428) parking spaces, as more particularly set forth in Article 28.
 
       
10.
  Address of Tenant
(Section 29.16):   See Section 29.16 of this Lease.
 
       
11.
  Address of Landlord
(Section 29.16):   See Section 29.16 of this Lease.
 
       
12.
  Broker(s)
(Section 29.22):   Cushman & Wakefield of Massachusetts, Inc.
 
       
13.
  Landlord’s Contribution
(Section 5.7):   Two Million Six Hundred Fifty Five Thousand Nine Hundred and
Sixty Dollars ($2,655,960) [$20 x 132,798 sf]

4



--------------------------------------------------------------------------------



 



ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
     1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”) and shown on Exhibit A, attached hereto. The Premises consist of
space on the second, third, fourth and fifth floors within Building 2 (the
“Building”) and shall be deemed to be the number of rentable square feet set
forth in Section 2.2 of the Summary, subject to adjustment in accordance with
Section 4.3, below. Tenant shall not have the right to remeasure the Premises.
The parties hereto agree that the lease of the Premises is upon and subject to
the terms, covenants and conditions (the “TCCs”) herein set forth, and Landlord
and Tenant covenant as a material part of the consideration for this Lease to
keep and perform each and all of such terms, covenants and conditions by it to
be kept and performed and that this Lease is made upon the condition of such
performance. During the term of the Lease, Tenant shall have access to Building
4 via the existing hallway on the second floors of Buildings 1 and 2, and the
current enclosed connector between Buildings 1 and 4 and the
telephone-data-riser closet located in Building 2, level 2, which use may be in
common with the other tenants and occupants of the Project. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this
Lease. Landlord shall not be obligated to provide or pay for any improvement
work related to the improvement of the Premises except as expressly set forth in
Section 5.5 and Section 5.7, below. Attached hereto as Exhibit A-1 is a plan for
the Building 2 loading dock area (the “Loading Dock”), which indicates an
existing caged holding area which shall be deemed to be part of the Premises
(but shall not be counted as useable square footage for the purposes of
calculating the number of rentable square feet in the Premises) and available
for Tenant’s exclusive use. The use of the Loading Dock by Tenant and other
occupants or tenants of the Project shall be subject to the Rules and
Regulations (as defined in Section 5.6, below) respecting the use of the Loading
Dock.
          1.1.1 Interim Premises. Notwithstanding anything to the contrary
contained herein, from the Lease Commencement Date through November 30, 2009
(the “Transition Period”), the Premises shall include the Interim Premises. On
or before the last day of the Transition Period, Tenant shall vacate the Interim
Premises and surrender possession of the Interim Premises to Landlord broom
clean and in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
due to casualty or condemnation, or repairs which are specifically made the
responsibility of Landlord hereunder excepted. On or before the last day of the
Transition Period, Tenant shall either: (i) relocate the Furniture located in
the Interim Premises on the Lease Commencement Date to the Premises (to be
surrendered to Landlord at the expiration or earlier termination of the Lease)
or (ii) surrender the Furniture located in the Interim Premises on the Lease
Commencement Date to Landlord in the same condition and repair as on the Lease
Commencement Date, reasonable wear and tear and damage by casualty excepted. The
Furniture that Tenant expects to surrender to Landlord within the Interim
Premises is set forth on Exhibit C-1. Tenant shall, without expense to Landlord,
remove or cause to be removed from the Interim Premises all debris and rubbish,
and such items of furniture (excepting the Furniture),

5



--------------------------------------------------------------------------------



 



equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Interim Premises (excluding, however,
Tenant’s Alterations) and Tenant shall repair at its own expense all damage to
the Interim Premises, the Building and/or Building 1 caused by such removal, on
or before the expiration of the Transition Period.
     1.2 The Building and The Project. The Building is part of a complex of
buildings located on the Property consisting of four (4) buildings and other
improvements. The term “Project,” as used in this Lease, shall mean (i) the
Building and the Common Areas (as such term is defined in Section 1.3 below),
(ii) the land (which is improved with landscaping, parking areas, access roads
and other improvements) upon which the Building and the Common Areas are located
as shown on the Project Site Plan, and (iii) the three other office buildings
(including without limitation, “Building 1”, “Building 3” and “Building 4”)
located adjacent to the Building and the land upon which such adjacent office
buildings are located, all substantially as shown on the Project Site Plan
attached hereto as Exhibit B.
     1.3 Common Areas. Tenant shall have the non-exclusive right to use in
common with Landlord and other tenants in the Project, and subject to the Rules
and Regulations (as defined in Section 5.6, below), those portions of the
Building and the Project which are provided, from time to time, for
non-exclusive use in common by Landlord, Tenant and any other tenants of the
Project (such areas, including without limitation parking areas, access roads
and sidewalks on the Project, whether or not shown on the Project Site Plan, and
common facilities within the Buildings, such as lobbies, corridors, stairwells,
elevators and restrooms, the Conference Facilities (as defined in Section 1.3.1,
below), Cafeteria (as defined in Section 1.3.2, below) and Fitness Center (as
defined in Section 1.3.2, below), together with such other portions of the
Project designated to Tenant in writing by Landlord to be shared by Landlord and
certain tenants, are collectively referred to herein as the “Common Areas”).
Landlord shall maintain and operate the Common Areas in a manner consistent with
Comparable Buildings (as defined in Section 6.1). Landlord reserves the right to
close temporarily or permanently, make alterations or additions to, or change
the location of elements of the Project and the Common Areas, including, without
limitation, the right to (a) make changes in the location, size, shape and
number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas and
walkways; (b) to close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available; (c) to
add additional improvements to the Common Areas; (d) to use the Common Areas
while engaged in making additional improvements, repairs or alterations to the
Project, or any portion thereof; (e) to do and perform such other acts and make
such other changes in, to or with respect to the Project, Building and Common
Areas as Landlord may deem to be appropriate; and (f) to remove areas from use
as Common Areas; provided, however, that Landlord’s exercise of the foregoing
rights shall not materially, adversely interfere with Tenant’s use and occupancy
of the Premises or the Common Areas, other than and excluding the Common Areas
of Building 4, any or all of which may, in Landlord’s sole discretion, be closed
temporarily or permanently, or be withdrawn from Common Areas, subject only to
the last two sentences of Section 1.3.2. Notwithstanding anything to the
contrary in this Section 1.3, during the Lease Term no expansion of the rentable
square feet of space included within the Common Areas (whether or not in
connection with future development of the Project) or removal from service of
rentable square feet which was not part of the Common Areas as of the Lease

6



--------------------------------------------------------------------------------



 



Commencement Date shall result in an increase in the load factor included within
the calculation of the size of the Premises for purposes of computing Tenant’s
Share.
          1.3.1 Conference and Training Rooms. Subject to availability, and
prior reservation in accordance with any procedures implemented by Landlord and
provided in writing to Tenant and applied uniformly to all tenants, Tenant shall
have the right to use the meeting and training rooms and the auditorium located
in Building 4 (collectively, the “Conference Facilities”) in common with
Landlord and other tenants of the Project, to the extent otherwise permitted by
Landlord. The use of the Conference Facilities shall be subject to such rules
and requirements as Landlord may establish and provide in writing to Tenant in
accordance with Section 5.6, below, and to all other provisions of this
Section 1.3. Tenant shall have the right to use the Conference Facilities
without any additional charge (beyond Tenant’s Share of Operating Expenses) so
long as its use does not exceed Tenant’s Share of the available days per month,
with Landlord reserving the right to monitor and limit to Tenant’s Share
Tenant’s utilization during normal working hours (versus other hours) or
business days (versus holiday and/or weekend days), in its reasonable business
judgment. In addition, Tenant may use the Conference Facilities for periods of
time that exceed Tenant’s Share on a space available basis, and subject to said
rules and requirements, including, without limitation, payment of a fee (“Excess
Usage Fee”) for such usage based on Landlord’s then current schedule, and the
other provisions of this Section 1.3.1. The foregoing shall not limit Landlord’s
right to include costs of operating the Conference Facilities in Operating
Expenses, subject to, and in accordance with, Section 4.2 below, or to charge
Tenant for Excess Usage Fees in accordance with the provisions of this
Section 1.3.1. Notwithstanding any other provision herein to the contrary,
Landlord reserves the right, upon written notice to Tenant, (a) to retain a
third party operator to operate the Conference Facilities, or (b) to lease the
Conference Facilities to a third party, provided, however, in either such case,
Landlord shall provide for the right of Tenant to rent, or otherwise use, the
Conference Facilities on the same basis as set forth in this Lease.
          1.3.2 Cafeteria and Fitness Center. Tenant and its employees,
contractors, visitors and consultants shall have the right to use the cafeteria
(the “Cafeteria”) located in the Project so long as it is operational provided
such parties shall be responsible for payment of all charges for meals and other
items purchased at the cafeteria. Tenant and its employees, contractors and
consultants shall have access to and the right to use the fitness center (the
“Fitness Center”) located in the Project so long as it is operational provided
such parties shall be responsible for payment of all charges customarily charged
by Landlord (or the operator of the Fitness Center) for the use of the Fitness
Center (currently Thirty Dollars ($30)) per month, not to be increased for
Tenant’s employees and contractors by more than five percent (5%) per year). The
use of such facilities by Tenant and/or its employees, contractors, visitors and
consultants shall be subject to compliance with the other provisions of this
Section 1.3. Landlord shall have the right to require that Tenant’s employees
sign customary waivers of claims and comply with all safety and other procedures
applicable to use of the Fitness Center. Notwithstanding any other provision
herein to the contrary, Landlord reserves the right, upon written notice to
Tenant, (a) to eliminate Tenant’s right to use the Cafeteria and Fitness Center
if Landlord transfers or assigns its rights to use those facilities to another
party and (b) to otherwise reduce, modify or terminate in whole or in part all
or any such services or access to the Cafeteria or Fitness Center. Landlord
shall provide not less than ninety (90) days prior

7



--------------------------------------------------------------------------------



 



written notice to Tenant if the fitness facility will be closed or materially
reduced in size. If Landlord discontinues cafeteria service during the Term,
Landlord shall provide an alternative fresh food (including breakfast items,
sandwiches, and salads, but not hot food) and vending service (not necessarily
including any seating area) at the Project sufficient to reasonably accommodate
Tenant’s employees, contractors, visitors and consultants located at the
Project.
     1.4 Furniture. For no additional charge, Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord those items of furniture situated in the
Premises and the Interim Premises (the “Furniture”) and described on the
inventory list attached hereto as Exhibit C (the “Inventory List”). Landlord and
Tenant acknowledge that Tenant is currently using said Furniture and Tenants
accepts the Furniture in its “as-is” condition, without any representation or
warranty by Landlord. LANDLORD SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS AND/OR
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE FURNITURE. During the Term
of this Lease, Tenant shall maintain and repair the Furniture as reasonably
necessary; provided, however, that Tenant shall be entitled to remove and store
and/or reconfigure the Furniture (e.g., cubicle density and design). Upon the
expiration or earlier termination of this Lease (or on or before the last day of
the Transition Period with respect to Furniture in the Interim Premises not
being relocated to the Premises), Tenant shall surrender the Furniture to
Landlord in substantially the same condition and repair as on the Lease
Commencement Date, reasonable wear and tear and damage by casualty excepted;
provided, however, that Tenant shall not be required to relocate the Furniture
to the same location within the Premises or Interim Premises (but shall relocate
the Furniture to the Premises or Interim Premises if it has been stored outside
the Premises or Interim Premises) nor restore the Furniture to the configuration
and design as existed on the Lease Commencement Date. Any new or replacement
furniture purchased by Tenant and placed into service in the Premises during the
Lease Term shall remain the personal property of Tenant and shall not be
surrendered to Landlord on the expiration or earlier termination of this Lease,
provided, however, that any new or replacement furniture for which Landlord’s
Contribution (hereinafter defined) was applied shall constitute Furniture and
shall be surrendered to Landlord on the expiration or earlier termination of
this Lease in accordance with this Section 1.4. Notwithstanding the foregoing to
the contrary, in the event Tenant replaces any Furniture in the Premises in
connection with the Initial Installations, Tenant shall not surrender such
replaced Furniture to Landlord and Tenant shall dispose of such replaced
Furniture at Tenant’s sole cost and expense. After the completion of the Initial
Installations Landlord and Tenant shall update the furniture inventory list in
Exhibit C. If, during the Lease Term and any renewals thereof, Tenant determines
that Furniture that is at least five (5) years old is at an end of life stage
due to ordinary wear and tear or casualty and is not economically feasible to
repair (“Obsolete Furniture”), Tenant shall so notify Landlord in writing and
give Landlord the opportunity to take possession of such Obsolete Furniture. In
the event that Landlord does not elect to take possession of said Obsolete
Furniture, Tenant shall be allowed to dispose of said Obsolete Furniture at
Tenant’s sole cost and expense and Landlord and Tenant shall update the
inventory of Furniture listed on Exhibit C, provided, however, that if Tenant
sells any of such Obsolete Furniture, all sales proceeds net of any usual and
customary, third-party out-of-pocket costs relating to such sale shall be
promptly remitted to Landlord.

8



--------------------------------------------------------------------------------



 



     1.5 Card Key Access. As of the Lease Commencement Date, the Building has
card key access separate from the system for the remainder of the Project and
the access to the Building is controlled by Tenant. Landlord shall have the
right, at any time after the Transition Date, to connect the common areas of the
Building, including, without limitation, the entrance ways and lobby areas of
the Building, to the Project-wide card key access system, Tenant’s use of which
shall be subject to the Rules and Regulations (as defined in Section 5.6,
below). Tenant shall have the right to maintain a card key access system for the
Premises separate from the system for the remainder of the Project at Tenant’s
sole cost. Except as expressly provided herein, Tenant shall not have access to
those portions of the Building not comprising the Common Areas or the Premises,
which shall remain subject to Landlord’s sole and exclusive control. Nothing
herein shall preclude Landlord from accessing the Premises, subject to the
requirements of Article 27, for purposes of undertaking maintenance or repairs
or as otherwise provided in this Lease. Landlord makes no representations or
warranties (AND HEREBY EXPRESSLY DISCLAIMS ANY REPRESENTATIONS AND WARRANTIES,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
AND ANY WARRANTY OF MERCHANTABILITY) regarding the suitability of any key card
access system for Tenant’s particular purposes. In no event shall Landlord be
responsible or liable to Tenant or its employees for any unauthorized entry upon
the Premises or for any failure of the access system to prevent such entry.
ARTICLE 2
LEASE TERM
     2.1 Lease Term. The TCCs of this Lease shall be effective as of the date of
this Lease as set forth in Section 1 of the Summary (the “Effective Date”). The
initial term of this Lease (the “Initial Term”) shall be as set forth in
Section 3.1 of the Summary, shall commence on the date set forth in Section 3.2
of the Summary (the “Lease Commencement Date”), and shall terminate on the date
set forth in Section 3.3 of the Summary (the “Lease Expiration Date”) unless
this Lease is sooner terminated as hereinafter provided. As used herein, “Lease
Term” shall refer to the Initial Term and to any Option Term(s) which have been
duly exercised.
     2.2 Option to Extend. Provided Tenant is not in default under this Lease
(beyond applicable notice and cure periods) and has not been in default in the
payment of recurring monthly payments of Base Rent, Tenant’s Electricity Cost
and/or Tenant’s Share of the Estimated Excess (beyond applicable notice and cure
periods, as set forth in Section 19.1.1, below) under this Lease more than three
(3) times in the prior twelve (12) month period, at the time it exercises the
option or at commencement of the applicable Option Term, Tenant shall have the
right and option to extend this lease (“Option to Extend”) for two
(2) additional option periods of three (3) years each (each, an “Option Term”)
upon the same terms and conditions herein set forth except that the Base Rent
shall be adjusted in accordance with Section 2.3 of this Lease. To exercise its
Option to Extend, Tenant must give Landlord notice in writing sent so as to be
received at least twelve (12) months but not more than eighteen (18) months
prior to the expiration of the initial Lease Term or the then current Option
Term, as applicable. At Landlord’s election, Tenant’s exercise of its Option(s)
shall be void and of no effect if Tenant is in default under this Lease (beyond
applicable notice and cure periods) or has been in default of any monetary
obligation (beyond applicable notice and cure periods) under this Lease more
than

9



--------------------------------------------------------------------------------



 



three times in the prior twelve month period on the date it exercises its
Option(s) to Extend or on the expiration of the Lease Term or Option Term
immediately preceding such Option Term, as applicable. Notwithstanding anything
to the contrary, in no event shall Tenant be allowed to exercise an Option to
Extend if Tenant has assigned the Lease to a Transferee other than pursuant to
Section 14.7, below, or if the Tenant and/or its Affiliates are not in
possession of at least two full floors of the Premises (free of any subleases,
other than subleases pursuant to Section 14.7, below).
     2.3 Option Term Rent. For each Option Term, the annual Base Rent payable
during said Option Term shall be equal to Ninety Five Percent (95%) of the
annual Fair Market Rent (as hereinafter defined) of the Premises as of
commencement of such Option Term (the “Option Term Lease Commencement Date”).
“Fair Market Rent” shall mean the fair market annual rental value of the
Premises as of the Option Term Lease Commencement Date for a term equal to the
Option Term, based on comparable space in the Project, or on comparable space in
Comparable Buildings, including all of Landlord’s services provided for in this
Lease. The calculation of Fair Market Rent shall also be adjusted to take into
account inducements (e.g. improvement allowances, rent concessions), brokerage
commissions and all other relevant factors. For each Option Term, Landlord shall
advise Tenant (the “Rent Notice”) of Landlord’s determination of Fair Market
Rent prior to the applicable Option Term Lease Commencement Date. If Tenant
disputes Landlord’s determination of Fair Market Rent, then Tenant shall give
notice (a “Dispute Notice”) to Landlord of such dispute within ten (10) days
after delivery of the Rent Notice, and such dispute shall be resolved by
arbitration as provided in Section 2.4 below. Time is of the essence of the
giving of said Dispute Notice. For each Option Term, if the Base Rent payable
during such Option Term is not determined prior to the applicable Option Term
Lease Commencement Date, then Tenant shall pay Base Rent in an amount equal to
the Fair Market Rent for the Premises as determined by Landlord (the “Interim
Rent”). Upon final determination of the Base Rent for such Option Term, Tenant
shall commence paying such Base Rent as so determined, and within ten (10) days
after such determination Tenant shall pay any deficiency in prior payments of
Base Rent or, if the Base Rent as so determined shall be less than the Interim
Rent for such Option Term, Tenant shall be entitled to a credit against the next
succeeding installments of Base Rent in an amount equal to the difference
between each installment of Interim Rent and the Base Rent as so determined
which should have been paid for such installment until the total amount of the
over payment has been recouped.
     2.4 Arbitration. If Tenant disputes Landlord’s determination of Fair Market
Rent pursuant to Section 2.3, such dispute shall be determined by arbitration in
accordance with the then prevailing Expedited Procedures of the American
Arbitration Association or its successor for arbitration of commercial disputes,
except that the Expedited Procedures shall be modified as follows:
     (1) In its Dispute Notice Tenant shall specify the name and address of the
person to act as the arbitrator on Tenant’s behalf. The arbitrator shall be a
commercial real estate appraiser with the M.A.I. designation from the American
Institute of Real Estate Advisors, with at least ten (10) years full-time
commercial real estate appraisal experience who is familiar with the Fair Market
Rent of first-class office space in the Marlborough, Massachusetts area. Failure
on the part of Tenant to make the timely and proper demand for such arbitration
shall constitute a waiver of the right thereto and the Base Rent shall be as set
forth in the Rent Notice. Within ten

10



--------------------------------------------------------------------------------



 



(10) business days after receipt of the Dispute Notice, Landlord shall give
notice to Tenant specifying the name and address of the person designated by
Landlord to act as arbitrator on its behalf, which arbitrator shall be similarly
qualified. If Landlord fails to notify Tenant of the appointment of its
arbitrator within such ten (10) business day period, then the arbitrator
appointed by Tenant shall be the arbitrator to determine the Fair Market Rent
for the Premises.
     (2) If two (2) arbitrators are chosen pursuant to Subsection 2.4(1), the
arbitrators so chosen shall meet within ten (10) business days after the second
arbitrator is appointed and shall seek to reach agreement on Fair Market Rent.
If within twenty (20) business days after the second arbitrator is appointed the
two arbitrators are unable to reach agreement on Fair Market Rent then the two
(2) arbitrators shall appoint a third arbitrator, who shall be a competent and
impartial person with qualifications similar to those required of the first two
(2) arbitrators pursuant to Subsection 2.4(1). If they are unable to agree upon
such appointment within five (5) business days after expiration of such twenty
(20) business day period, the third arbitrator shall be selected by the parties
themselves. If the parties do not agree on the third arbitrator within five
(5) business days after expiration of the foregoing five (5) business day
period, then either party, on behalf of both, may request appointment of such a
qualified person by the Boston Office of the American Arbitration Association.
The third arbitrator shall decide the dispute, if it has not been previously
resolved, by following the procedures set forth in Subsection 2.4(3). Each party
shall pay the fees and expenses of its respective arbitrator and both shall
share the fees and expenses of the third arbitrator. Attorneys’ fees and
expenses of counsel and of witnesses for the respective parties shall be paid by
the respective party engaging such counsel or calling such witnesses.
     (3) In the event that Tenant’s and Landlord’s arbitrators cannot reach an
agreement on Fair Market Rent, and therefore must appoint a third arbitrator in
accordance with Subsection 2.4 (2), the Fair Market Rent shall be fixed by the
third arbitrator in accordance with the following procedures. Concurrently with
the appointment of the third arbitrator, each of the arbitrators selected by the
parties shall state, in writing, his or her determination of the Fair Market
Rent supported by the reasons therefor. The third arbitrator shall have the
right to consult experts and competent authorities for factual information or
evidence pertaining to a determination of Fair Market Rent, but any such
determination shall be made in the presence of both parties with full right on
their part to cross-examine. The third arbitrator shall conduct such hearings
and investigations as he or she deem appropriate and shall, within thirty
(30) days after being appointed, select which of the two (2) proposed
determinations most closely approximates his or her determination of Fair Market
Rent. The third arbitrator shall have no right to propose a middle ground or any
modification of either of the two proposed determinations. The determination he
or she chooses as that most closely approximating his or her determination of
the Fair Market Rent shall constitute the decision of the third arbitrator and
shall be final and binding upon the parties. The third arbitrator shall render
the decision in writing with counterpart copies to each party. The third
arbitrator shall have no power to add to or modify the provisions of this Lease.
With respect to each Option Term, promptly following receipt of the third
arbitrator’s decision, the parties shall enter into an amendment to this Lease
evidencing the extension of the Term for the Option Term and confirming the Base
Rent for the Option Term, but the failure of the parties to do so shall not
affect the effectiveness of the third arbitrator’s determination.

11



--------------------------------------------------------------------------------



 



     (4) In the event of a failure, refusal or inability of any arbitrator to
act, his or her successor shall be appointed by him or her, but in the case of
the third arbitrator, his or her successor shall be appointed in the same manner
as that set forth herein with respect to the appointment of the original third
arbitrator.
     (5) The decision of the arbitrators, made in accordance with the above
procedures, are final and binidng on the parites
ARTICLE 3
BASE RENT
Base Rent. Commencing on the Rent Commencement Date, Tenant shall pay, without
prior notice or demand, to Landlord or Landlord’s agent at the management office
of the Project, or, at Landlord’s option, at such other place as Landlord may
from time to time designate in writing, by a check for currency which, at the
time of payment, is legal tender for private or public debts in the United
States of America, base rent (“Base Rent”) as set forth in Section 4 of the
Summary, payable in equal monthly installments as set forth in Section 4 of the
Summary in advance on or before the first day of each and every calendar month
during the Lease Term, without any setoff or deduction whatsoever, but subject
to abatement as expressly provided in Sections 6.3, 11.1 and 13.1, to the extent
applicable, and subject to adjustment in accordance with Section 4.3, to the
extent applicable. If any Rent payment date (including the Rent Commencement
Date) falls on a day of the month other than the first day of such month or if
any payment of Rent is for a period which is shorter than one (1) month, the
Rent for any fractional month shall accrue on a daily basis for the period from
the date such payment is due to the end of such calendar month or to the end of
the Lease Term at a rate per day which is equal to one three hundred and sixty
fifth (l/365) of the applicable annual Rent. All other payments or adjustments
required to be made under the TCCs of this Lease that require proration on a
time basis shall be prorated on the same basis.
ARTICLE 4
ADDITIONAL RENT
     4.1 General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the “Base Year,” as that term is defined in Section 4.2.1, below; provided,
however, that in no event shall any decrease in Direct Expenses for any Expense
Year below Direct Expenses for the Base Year entitle Tenant to any decrease in
Base Rent or any credit against sums due under this Lease. In addition to the
foregoing obligations, Tenant shall also pay “Tenant’s Electricity Cost,” as
defined in Section 4.7 of this Lease, separately from any increases in Direct
Expenses. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent, provided,

12



--------------------------------------------------------------------------------



 



however, that Tenant’s obligation to pay Additional Rent shall commence upon the
Lease Commencement Date and shall be payable in advance on or before the first
day of each and every calendar month during the Lease Term. The obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration or earlier termination of the Lease for such period of time as is
required to reconcile the Estimated Excess and Overpayment Amount of Direct
Expenses pursuant to Section 4.4.1 hereof; provided, however, that any other
contingent or unliquidated contractual claims of Landlord or Tenant (e.g.,
indemnity) shall survive the expiration or earlier termination of this Lease
only for so long as any applicable statute of limitations would permit such
actions under Massachusetts law. For the avoidance of doubt, Tenant shall not be
responsible for any Additional Rent (other than Tenant’s Additional Rent
pursuant to Section 4.8) for the Interim Premises through November 30, 2009.
     4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
          4.2.1 “Base Year” shall mean the period set forth in Section 5 of the
Summary.
          4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses”.
          4.2.3 “Expense Year” shall apply only to Operating Expenses and shall
mean each calendar year in which any portion of the Lease Term falls, through
and including the calendar year in which the Lease Term expires, provided that
Landlord, upon notice to Tenant, may change the Expense Year from time to time
to any other twelve (12) consecutive month period, and, in the event of any such
change, Tenant’s Share of Operating Expenses shall be equitably adjusted for any
Expense Year involved in any such change.
          4.2.4 “Operating Expenses” shall mean, except as otherwise provided in
this Section 4.2.4 or otherwise in this Lease, all expenses, costs and amounts
of every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof, subject to the allocation thereof as set forth in Section 4.3,
below. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying utilities (excepting Tenant’s Electricity Cost), operating, repairing,
maintaining, and renovating the utility, telephone, and all other systems and
equipment and components thereof of the Buildings and the Project, and the cost
of maintenance and service contracts in connection therewith and payments under
any equipment rental agreements; (ii) the cost of all insurance carried by
Landlord in connection with the Project and any deductibles; (iii) the cost of
landscaping the Project, or any portion thereof; (iv) costs incurred in
connection with repairs, replacements, resurfacing, and sealing of the parking
areas servicing the Project; (v) actual fees and other costs including
management fees (not to exceed three percent (3%) of gross receipts, or, if
payable to Landlord or an affiliate of Landlord, not to exceed the lesser of
three percent (3%) of gross receipts or the prevailing management fees charged
by third parties for Comparable Buildings), consulting fees, legal fees and
accounting fees in connection with the management, operation, maintenance and
repair of the Project; (vi) wages, salaries and other compensation

13



--------------------------------------------------------------------------------



 



and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; provided, however, that
wages and/or benefits attributable to personnel above the level of Project
manager or Project engineer shall not be included in Operating Expenses; and
provided further, if such persons are employees of Landlord or an affiliate of
Landlord and also work at projects other than the Property, such costs shall be
allocated based on the percentage of time spent at each project; (vii) the cost
of janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (viii) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, commonwealth, state or local government for fire
and police protection, trash removal, community services, or other services
which are not duplicative of “Tax Expenses” as that term is defined in
Section 4.2.5, below; (ix) any expenses incurred in repair, restoration or other
work necessitated by fire or other casualty to the extent of the deductible, and
(x) any operating expenses and/or deficits from the operation of the Fitness
Facility and/or Cafeteria. Parking lot expenses for resurfacing and replacement
under Subsection 4.2.4(iv), above, replacement of wall and floor covering and
all roof repair and resurfacing (including membrane) under Subsection
4.2.4(vii), above, and all other repairs or replacements and other costs
incurred in connection with the Project that are capital in nature under
generally accepted accounting principles shall be amortized (with interest at a
commercially reasonable rate) over the useful life of such items (determined in
accordance with Treasury Regulations) and the amortized portion and interest
applicable to the respective Expense Year shall be included in Operating
Expenses.
     Notwithstanding anything in this Section 4.2.4 to the contrary, for
purposes of this Lease, Operating Expenses shall not, however, include the
following:
     (A) marketing costs, costs of leasing commissions, renovations, attorneys’
fees and other costs and expenses incurred in connection with negotiations,
disputes or litigation with present or prospective tenants or other occupants of
the Project;
     (B) any expense resulting from the gross negligence or willful misconduct
of Landlord, its agents, contractors or employees;
     (C) interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the Project;
     (D) the original costs of constructing the Building and the Project, any
capital additions thereto and expenses incurred in converting any Common Areas
to useable square feet intended for the exclusive use of other occupants of the
Project, and depreciation of any of the foregoing expenses;
     (E) expenses to the extent Landlord will be reimbursed by another source
(excluding Operating Expense reimbursements by tenants), including without
limitation replacement of any items covered by warranties;
     (F) costs incurred to benefit (or resulting from) a specific tenant or
items and services selectively supplied to any tenant other than Tenant (e.g.,
excess utilities);

14



--------------------------------------------------------------------------------



 



     (G) expenses for the defense of Landlord’s title to the Project;
     (H) expenses that are at Landlord’s sole cost under Section 7.1;
     (I) charitable or political contributions;
     (J) expenses incurred to comply with governmental regulations (including
without limitation all environmental laws and the Americans with Disabilities
Act), court order, decree or judgment in effect prior to the Effective Date,
except to the extent any noncompliance results from Tenant’s use and occupancy
of the Premises;
     (K) costs to correct any latent defects in the design, construction or
equipment of the Building or the Project;
     (L) rental on ground leases or other underlying leases;
     (M) cost of the initial stock of tools and equipment for operation, repair
and maintenance of the Building;
     (N) costs associated with maintaining Landlord’s existence as a corporation
or other legal entity; and
     (O) all electrical charges included in Tenant’s Electricity Cost.
     Notwithstanding anything to the contrary herein contained, for purposes of
computing Operating Expenses, the Controllable Operating Expenses (hereinafter
defined) shall not increase by more than four percent (4%) per Expense Year on a
compounding and cumulative basis over the course of the term of this Lease. In
other words, the amount of Controllable Operating Expenses, as hereinafter
defined, for each Expense Year during the term of this Lease which may be
included in Operating Expenses shall not exceed the Controllable Expense Cap, as
hereinafter defined, for such Expense Year. The “Controllable Expense Cap” for
2011 shall be one hundred four percent (104%) of the amount of Controllable
Operating Expenses (as the same may be adjusted pursuant to Section 4.3)
included in Operating Expenses for 2010. The “Controllable Expense Cap” for each
Expense Year after 2011 shall be one hundred four (104%) percent of the
Controllable Expense Cap for the immediately preceding Expense Year (as the same
may be adjusted pursuant to Section 4.3). “Controllable Operating Expenses”
shall be defined as any Operating Expenses which are within the reasonable
control of Landlord, and shall expressly exclude, without limitation: (i) fuel,
(ii) other utility costs, (iii) insurance, (iv) taxes, (v) fire safety cost
increases caused by changes to fire codes, laws and regulations, (vi) snow
removal and (vii) capital improvements.
          4.2.5 Taxes.
               4.2.5.1 “Tax Expenses” shall mean all federal, state,
commonwealth, county, or local governmental or municipal taxes, fees, charges or
other impositions of every kind and nature, whether general, special, ordinary
or extraordinary, (including, without limitation, real estate taxes, general and
special assessments, transit taxes, leasehold taxes or taxes based upon the
receipt of rent, measured as if the Project were the only property owned by

15



--------------------------------------------------------------------------------



 



Landlord, including gross receipts, service tax, value added tax or sales taxes
applicable to the receipt of rent or services provided herein, and unless
required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Tax Year (as
defined in Section 4.2.5.4) because of or in connection with the ownership,
leasing and operation of the Project, or any portion thereof.
               4.2.5.2 Tax Expenses shall include, without limitation: (i) any
tax on the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof (measured as if the Project were the only property owned by Landlord);
(ii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof (measured as if the Project were
the only property owned by Landlord); (iii) any assessment, tax, fee, levy or
charge, upon this transaction; and (iv) the amount of any payments or other
consideration (in cash or otherwise) that Landlord is required to make to any
taxing authority in connection with any tax abatement agreements benefiting the
Project.
               4.2.5.3 Any costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Tax Year such
expenses are paid. Tenant’s Share of any refunds of Tax Expenses in excess of
the Base Year Tax Expenses shall be credited against Tenant’s Tax Expenses and
any excess shall be refunded to Tenant regardless of when received, based on the
Tax Year to which the refund is applicable, provided that in no event shall the
amount to be refunded to Tenant for any such Tax Year exceed the total amount
paid by Tenant as Additional Rent under this Article 4 for such Tax Year. If Tax
Expenses for any period during the Lease Term are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord
within fifteen (15) business days after receipt of Landlord’s written demand
Tenant’s Share of any such increased Tax Expenses included by Landlord as Tax
Expenses pursuant to the TCCs of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.5 (except as set forth in Section
4.2.5.1, above), there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and commonwealth/state income taxes, and
other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, (iii) any items paid by Tenant
under Section 4.5 of this Lease.
               4.2.5.4 Landlord and Tenant agree that the Base Year for the
purposes of calculating Tenant’s Additional Rent liability for Tax Expenses
shall be the calendar year 2010 (which shall be the sum of one-half (1/2) of the
Tax Expenses for the period from July 1, 2009 through June 30, 2010 and one-half
(1/2) of the Tax Expenses for the period from July 1, 2010 through June 30,
2011). Each subsequent twelve (12) month calendar year period (i.e., January 1 —
December 31) during the Lease Term shall be referred to as a “Tax Year”,
prorated

16



--------------------------------------------------------------------------------



 



for any partial Tax Year at the end of the Lease Term. At Landlord’s election,
Tenant shall pay Tenant’s Share of any Tax Excess (as defined in Section 4.4)
pursuant to Sections 4.4.1 and 4.4.2, or within fifteen (15) business days after
receipt of Landlord’s written demand following the expiration or earlier
termination of the Lease Term. Landlord shall provide copies of any invoices or
other notices from the taxing authorities evidencing the Tax Expenses to Tenant
with Landlord’s annual Statement (as defined in Section 4.4.1) or after receipt
of Tenant’s written request for such documentation.
          4.2.6 “Tenant’s Share” of Operating Expenses and Tax Expenses shall
mean the percentage set forth in Section 6 of the Summary, subject to adjustment
as set forth in Section 4.3.
     4.3 Allocation of Direct Expenses. The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e. the Direct Expenses) will be
shared between the tenants and occupants of the Building and the tenants and
occupants of the other buildings in the Project. Accordingly, as set forth in
Section 4.2 above, Direct Expenses shall be determined for the Project as a
whole, and Tenant shall be responsible for paying Tenant’s Share of the Direct
Expenses, provided, however, Landlord in its sole discretion, may determine and
allocate some or all Direct Expenses for each Building, in which case Tenant’s
Share of such Direct Expenses shall be based on the percentage equal to its
proportionate share of the building in question. To the extent the entire
Project is not fully occupied, Landlord shall adjust the variable components of
Operating Expenses for the Base Year (and at Landlord’s option, Landlord may
adjust the variable components of Operating Expenses for any Expense Year if the
Project is not fully occupied in such Expense Year), based on Landlord’s
reasonable, good faith estimate based on historical operating expense
information for the Project or other reasonable data available to Landlord, to
determine the amount of Operating Expenses that would have been incurred in the
Project had the Project been one hundred percent (100%) occupied; and the amount
so determined shall be deemed to have been the amount of Operating Expenses for
such year attributable to the Project. If, during the Lease Term: (a) any
portion of rentable square feet of the Common Areas is converted for exclusive
use by occupants of the Project other than Tenant, such that Tenant no longer
has use thereof as contemplated by the terms of this Lease, the rentable square
feet of the Premises shall be recalculated according to the BOMA Standard, and
Base Rent for the Premises and Tenant’s Share shall be reduced accordingly as of
the date such areas are no longer available for use by Tenant as contemplated by
this Lease, and /or (b) additional rentable square feet of improvements which
are not Common Areas are added to the Project, Tenant’s Share shall be reduced
accordingly as of the date such rentable square feet are occupied by a tenant or
occupant that is entitled to the exclusive use thereof. In no event shall
Tenant’s Share be increased. In no event shall Landlord be entitled to collect
from tenants more than one hundred percent (100%) of Direct Expenses.
     4.4 Calculation and Payment of Additional Rent. With respect to Operating
Expenses, if for any Expense Year ending or commencing within the Lease Term,
Tenant’s Share of Operating Expenses for such Expense Year exceeds the
annualized amount of Tenant’s Share of Operating Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Sections 4.4.1 and 4.4.2, below, and as Additional Rent, an amount equal to the
excess (the “OE Excess”). With respect to Tax Expenses, if for any Tax Year
ending or

17



--------------------------------------------------------------------------------



 



commencing within the Lease Term, Tenant’s Share of Tax Expenses for such Tax
Year exceeds the annualized amount of Tenant’s Share of Tax Expenses applicable
to the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Sections 4.4.1 and 4.4.2, below, and as Additional Rent, an amount equal to the
excess (the “Tax Excess”). The OE Excess plus the Tax Excess are sometimes
referred to herein collectively as the “Excess.”
          4.4.1 Statement of Actual Direct Expenses and Payment by Tenant.
Within one hundred fifty (150) days after the end of each applicable Expense
Year, Landlord will deliver to Tenant a statement (the “Statement”), which shall
state the Direct Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount of the Excess, if any. Upon receipt of the
Statement for each applicable Expense Year, if an Excess is present, Tenant
shall pay, with its next installment of Base Rent due, the full amount of the
Excess for such Expense Year, less the amounts, if any, paid during such Expense
Year as “Estimated Excess,” as that term is defined in Section 4.4.2, below. In
the event the Statement shows that the amount paid by Tenant under
Section 4.4.2, below, exceeded Tenant’s Share of Direct Expenses for the Expense
Year in question (the “Overpayment Amount”), then Landlord shall credit the
Overpayment Amount against the next due installments of Base Rent and Additional
Rent; provided, however, that with respect to the final Expense Year of the
Lease Term, Landlord shall pay to Tenant the Overpayment Amount, if any, on or
before fifteen (15) business days after Tenant’s receipt of such Statement. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall pay such amount to Landlord within fifteen (15) business days after
Tenant’s receipt of such final determination. If Tenant provides a written
request to Landlord within one (1) year after receipt of the Statement provided
in this Section 4.4.1, Tenant shall be entitled, during reasonable business
hours, to review Landlord’s books and records on which Landlord has calculated
all Direct Expenses and shall promptly thereafter provide its written analysis
of Direct Expenses to Landlord. If Tenant’s review discloses any overpayment by
Tenant, Landlord shall refund such amounts within fifteen (15) business days
after receipt of Tenant’s calculations; if Tenant’s review discloses any
underpayment by Tenant, Tenant shall pay such amounts at the time it provides
its calculations to Landlord. Tenant’s audit shall be conducted by either Tenant
or a certified public accountant. Tenant’s audit may not be conducted by an
individual or entity that is retained by Tenant primarily on a contingent fee
basis, other than PricewaterhouseCoopers, Deloitte & Touche, Ernst & Young, or
KPMG. The results of the audit shall be kept confidential by Tenant and shall
remain a private matter between Landlord and Tenant. Any dispute between
Landlord and Tenant concerning any item of Direct Expenses shall not relieve
Tenant of liability for payment of all other Excess amounts of Direct Expenses.
The provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease.
          4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord
shall cause to be delivered from time to time, at least annually, an expense
estimate statement (the “Estimate Statement”) which shall set forth Landlord’s
reasonable estimate (the “Estimate”) of what the total amount of Direct Expenses
for the then-current Expense Year shall be and the estimated Excess (the
“Estimated Excess”) as calculated by comparing the Direct Expenses

18



--------------------------------------------------------------------------------



 



for such Expense Year, which shall be based upon the Estimate, over the amount
of Direct Expenses for the Base Year. The failure of Landlord to furnish an
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Excess under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary in Landlord’s reasonable
business judgment. Upon receipt of any Estimate Statement, Tenant shall pay,
with its next installment of Base Rent due, the monthly amount of the Estimated
Excess for the then-current Expense Year indicated on the Estimate Statement.
Until a new Estimate Statement is furnished (which Landlord shall have the right
to deliver to Tenant at any time), Tenant shall continue to pay monthly, with
the monthly Base Rent installments, the monthly amount of the Estimated Excess
set forth in any previous Estimate Statement delivered by Landlord to Tenant.
     4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.
          4.5.1 Tenant shall be liable for and shall pay before delinquency
taxes levied against Tenant’s equipment, furniture, fixtures and any other
personal properly located in or about the Premises (including without limitation
taxes levied against the Furniture, if any). If any such taxes on Tenant’s
equipment, furniture, fixtures and any other personal property are levied
against Landlord or Landlord’s property or if the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property and if Landlord
pays any properly assessed taxes based upon such increased assessment, which
Landlord shall have the right to do upon fifteen (15) business days prior
written notice to Tenant, including reasonably satisfactory backup documentation
evidencing such expenses, Tenant shall upon fifteen (15) business days notice to
Tenant repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.
          4.5.2 If the Alterations in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s standard tenant improvements in other space in the Building leased to
or offered to lease to other tenants, which improvements are substantially
similar to those in the Premises as of the Lease Commencement Date (the
“Building Standard”), are assessed (as reasonably determined by Landlord), then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above. Landlord shall reciprocally enforce this provision against other tenants
in the Project.
     4.6 Landlord’s Books and Records. Subject to Tenant’s right to review as
provided in Section 4.4.1, Landlord’s books and records evidencing Operating
Expenses will be conclusive absent manifest error.
     4.7 Tenant’s Electricity Cost. The Landlord has installed a meter or meters
to measure the consumption of electricity by the Tenant on the third, fourth and
fifth floors of the Premises. Tenant shall from and after the Lease Commencement
Date pay to Landlord, as

19



--------------------------------------------------------------------------------



 



Additional Rent, on demand from time to time, but not more frequently than
monthly, for its consumption of electricity on the third, fourth and fifth
floors of the Premises one hundred percent (100%) of such electrical costs
(“Tenant’s Upper Floor Electricity Costs”). With respect to the portion of the
Premises located on the second floor, Landlord has installed a meter or meters
to measure the consumption of electricity by all of the tenants (including
Tenant) on the second floor. Tenant shall from and after the Lease Commencement
Date pay to Landlord, as additional rent, on demand from time to time, but not
more frequently than monthly, for its consumption of electricity relating to the
second floor, a sum equal to its pro rata share of such electrical costs as
reasonably estimated by Landlord, which pro rata share shall be based on a
ratio, the numerator of which is the area of the Premises located on the second
floor and the denominator of which is the aggregate area then occupied by
tenants on the second floor or other reasonable estimate by Landlord such that
Tenant is paying its full share of electricity costs for its occupancy of the
second floor (“Tenant’s Second Floor Electricity Costs” and together with
Tenant’s Upper Floor Electricity Costs, “Tenant’s Electricity Costs”). The rate
to be paid by Tenant for electricity shall include the costs incurred by
Landlord in maintaining or replacing electrical meters or submeters, and any
taxes or other charges imposed on the Landlord in connection with the sale,
furnishing or redistribution of electricity. Notwithstanding the foregoing, if
tenant(s) on the second floor have elevated electricity needs beyond that
commonly associated with “office space,” Landlord will separately meter Tenant’s
second floor electrical usage and thereafter charge Tenant for its electrical
use as measured by such meter(s). Tenant’s Electricity Cost shall only include
all electricity used by Tenant for lights, light fixtures and electrical usage
for Tenant’s labs (other than heating and cooling the Lab Areas which is covered
by Section 4.7.2 below), personal property and equipment in the Premises.
          4.7.1 Notwithstanding anything to the contrary contained in this
Lease, Landlord shall have the right to separately meter (or install a sub-meter
or check meter for) any portion of the Premises and/or for certain systems or
equipment in the Building, at Landlord’s sole cost, any time during the Lease
Term and thereafter charge Tenant for its electrical use as measured by such
meter(s).
          4.7.2 Landlord has installed meters (direct, submeters or checkmeters)
which enable Landlord to measure the electricity usage for the air handlers and
chillers which service the Lab Areas (as defined in Section 6.1.1, below) of the
Premises. In addition to Tenant’s Electricity Cost, Tenant shall pay to
Landlord, as Additional Rent, seventy percent (70%) of the electrical expenses
attributable to the chillers and air handlers which service the Lab Areas within
the Premises (currently seventy percent (70%) but subject to change in
connection with the contemplated reduction in Lab Areas pursuant to the Initial
Installations, in which case it will be readjusted pursuant to Section 5.7(d))
and such costs shall not be included in the calculation of Operating Expenses.
     4.8 Additional Rent for Interim Premises. Notwithstanding anything to the
contrary contained herein, in addition to all other sums payable pursuant to
this Lease, commencing on the Lease Commencement Date and continuing until such
time as Tenant has vacated the Interim Premises in accordance with the
provisions of Section 1.1.1, above, Tenant shall pay to Landlord on demand from
time to time, but not more frequently than monthly, as Additional Rent, the sum
Landlord reasonably estimates for electricity used by Tenant for lights, light
fixtures, electrical usage for Tenant’s personal property and equipment and Lab
Areas.

20



--------------------------------------------------------------------------------



 



ARTICLE 5
USE OF PREMISES
     5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary, and Tenant shall not use or permit
the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion.
     5.2 Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any commonwealth or state or
political subdivision thereof; (ii) offices or agencies of any foreign
governmental or political subdivision thereof; (iii) offices of any health care
professionals or service organization; (iv) schools or other training facilities
which are not ancillary to corporate, executive or professional office use;
(v) retail, restaurant or bar uses; (vi) commercial broadcast radio or
television stations; (vii) marketing or call center if it would increase the
parking requirements for the Premises beyond the parking spaces allotted
pursuant to Section 9 of the Summary of Basic Lease Information;
(viii) collection agency; (ix) warehouse, other than for storage incidental to a
business operation conducted on the Premises; (x) music hall, cinema, theatre,
auditorium, or other similar place of public entertainment or general assembly;
(xi) health/exercise spa or club or sporting event or other sports facility;
(xii) assembly or manufacturing operation which creates excessive noise or
vibration; (xiii) factory; (xiv) off-track betting club or facility; (xv) church
or other house of worship; (xvi) storage of explosives; or (xvii) funeral
parlor. Tenant further covenants and agrees that Tenant shall not use, or suffer
or permit any person or persons to use, the Premises or any part thereof for any
use or purpose contrary to the provisions of the Rules and Regulations (as
defined in Section 5.6, below), or in violation of the laws of the United States
of America, the Commonwealth of Massachusetts, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project) including, without limitation,
any such laws, ordinances, regulations or requirements relating to Hazardous
Materials as defined in Section 29.31.1 below. Tenant shall not do or permit
anything to be done in or about the Premises which will in any material way
interfere with the rights, safety and quiet enjoyment of other tenants or
occupants of the Building or the Project, or use or allow the Premises to be
used for any unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises.
     5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project to the extent they apply to the
Premises or the Common Areas. Additionally, Tenant acknowledges that the Project
may be subject to any future covenants, conditions, and restrictions (the
“CC&Rs”), to the extent that Landlord, in its reasonable discretion, deems
reasonably necessary or appropriate, and Tenant agrees that this Lease shall be
subject and subordinate to such CC&Rs to the extent they apply to the Premises
or the Common Areas; provided, however, that this Lease shall only be
subordinate to any future CC&Rs if such CC&Rs do not materially interfere with
Tenant’s use and occupancy of the Premises and Common Areas.

21



--------------------------------------------------------------------------------



 



     5.4 Condition of Premises. Landlord shall deliver the Premises (including,
but not limited to HVAC (as hereinafter defined), electrical, plumbing, sewer
and other Building systems, and the exterior walls, roof, parking area,
landscaping and walkways) to Tenant on the Lease Commencement Date in their “AS
IS” condition and Tenant shall accept the Premises in their “AS IS” condition.
Tenant acknowledges that Tenant, not Landlord was responsible for the
construction of the Project and that Tenant has continuously occupied the
Premises as a Tenant since November 26, 2002, and Landlord makes no
representation or warranty, and specifically disclaims any representation or
warranty concerning the following: (a) whether the Project was constructed in
compliance with all Applicable Laws (as defined in Article 24), and whether any
written notice of noncompliance with Applicable Laws concerning the Project was
issued by any governmental authorities prior to the Lease Commencement Date;
(b) whether the Project and the Premises are free of Hazardous Materials (as
defined in Section 29.31) that are required to be reported to governmental
authorities under Applicable Laws, or which would be in violation of any
Applicable Laws; and (c) whether the Building’s electrical, plumbing, heating
and ventilation systems are of a type, design, quality and capacity as
commensurate with Comparable Buildings (as defined in Section 6.1), and whether
they are in good working condition and repair as of the Lease Commencement Date.
Other than as expressly set forth in this Lease, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises or with respect to the present or future
suitability of any part of the Premises for the conduct of Tenant’s business or
the uses proposed by Tenant. Tenant hereby accepts the Premises, the Building,
and all improvements thereon, in their existing condition, subject to all
applicable zoning, municipal, county and state (commonwealth) laws, ordinances
and regulations governing and regulating the use of the Premises, and any
covenants or restrictions of record, and accepts this Lease subject to all of
the foregoing and to all matters disclosed in this Lease. Notwithstanding the
foregoing, Landlord shall be responsible for repairing or replacing, as
necessary, any latent or other defect or change of condition in the Premises or
the Project which materially and adversely affects Tenant’s use or occupancy of
the Premises; provided, however, the Rent hereunder shall in no case be withheld
or diminished because of any such latent or other defect, any change in the
condition thereof or the existence with respect thereto of any violations of
Applicable Laws. Tenant shall have no right to any abatement of Rent except as
expressly provided in Sections 6.3, 11.1 and 13.1.
     5.5 Demising Plan. The Premises are shown on the space plan attached hereto
as Exhibit A and hereby made a part hereof. Within one hundred twenty (120) days
after the Lease Commencement Date, subject to force majeure, Landlord, at its
sole cost, shall: (A) replace the counter tops with new “building standard”
laminate quality counter tops in each of the six (6) bathrooms located on the
third, fourth and fifth floors (if Tenant requests a higher quality counter top
than “building standard” laminate quality, Landlord will install such higher
quality counter tops provided that Tenant agrees to pay to Landlord prior to
Landlord purchasing and installing such counter tops the difference in cost
between the quality of counter top requested by Tenant and the “building
standard” laminate quality); and (B) construct an exterior walkway and lighting
in accordance with applicable building codes for the fire egress located on the
southeast side of the Building. Subject to Section 5.7, Tenant shall pay its
costs associated with the installation of Tenant’s network and other cabling,
telecommunications infrastructure, and all of its moving costs incurred in
connection with Tenant’s occupancy of the Premises. Any work to be performed by
Tenant in connection with Tenant’s initial occupancy (i.e., occupancy beginning
on the Lease Commencement Date) of the Premises or to be performed in connection

22



--------------------------------------------------------------------------------



 



with Tenant’s contemplated initial redesign of the Premises shall be hereinafter
referred to as the “Initial Installations.” All Initial Installations shall be
considered to be “Alterations” and shall be performed in accordance with
Article 8.
     5.6 Rules and Regulations. Tenant shall comply with Landlord’s rules and
regulations respecting the management, care, use and safety of the Premises,
Building and Project, including without limitation, parking areas, landscaped
areas, walkways, elevators, loading docks, hallways and other Common Areas and
facilities provided for the common use and convenience of tenants. Such rules
and regulations are attached hereto as Exhibit D and may be amended from time to
time at Landlord’s reasonable discretion, upon written notice to Tenant (as
amended from time to time, the “Rules and Regulations”). Landlord agrees that
any enforcement of the Rules and Regulations shall be done in a reasonable,
uniform and non-discriminatory manner.
     5.7 Landlord’s Contribution. (a) Landlord shall pay to Tenant an amount not
to exceed Landlord’s Contribution toward the cost of the Initial Installations,
provided that as of the date on which Landlord is required to make payment
thereof pursuant to Section 5.7(b): (i) this Lease is in full force and effect,
and (ii) no Event of Default then exists. Tenant shall pay all costs of the
Initial Installations in excess of Landlord’s Contribution. Landlord’s
Contribution shall be payable solely on account of hard and soft costs
associated with the development, design, construction, installation and
construction management of the Initial Improvements and move coordination,
including any reconfiguration of the existing Furniture, as such costs are
identified by Tenant with the reasonable approval of Landlord; provided,
however, up to but not more than fifty percent (50%) of the Landlord’s
Contribution may be applied against the purchase of new furniture, fixtures,
equipment and signage for the Premises. Upon the occurrence of the date which is
twelve (12) months after the Lease Commencement Date, any amount of Landlord’s
Contribution which has not been previously disbursed shall be retained by
Landlord and Tenant shall have no further right or claim thereto. Any new
furniture purchased by Tenant for which Landlord’s Contribution is applied shall
constitute Furniture and shall be and become the property of Landlord and shall
be surrendered to Landlord upon the expiration or earlier termination of this
Lease in accordance with Section 1.4 of this Lease.
     (b) Landlord shall make progress payments on account of Landlord’s
Contribution to Tenant on a periodic basis for completed work, but no more than
once per calendar month, upon requisition therefore by Tenant. Provided that
Tenant delivers requisitions to Landlord on or prior to the tenth day of any
month, such progress payments shall be made within thirty (30) days following
the delivery to Landlord of requisitions therefor. Any requisitions made
following the tenth day of any month shall be paid no later than the last day of
the month following the month in which such requisitions are made. Each
requisition shall be executed by a corporate officer or an authorized
representative of Tenant, and shall be accompanied by: (i) copies of paid
invoices covering the Initial Installations that are the subject of the
requisition, (ii) a certification from Tenant’s architect stating that (A) the
Initial Installations described on such invoices have been completed in
accordance with the plans and specifications approved by Landlord, (B) such work
has been paid in full by Tenant, and (C) all contractors, subcontractors and
material suppliers have delivered to Tenant waivers of lien with respect to such
work (copies of which shall be included with such architect’s certification),
(iii) proof of the satisfactory completion of all required inspections and the
issuance of a certificate of occupancy and all other required

23



--------------------------------------------------------------------------------



 



approvals and sign-offs by Governmental Authorities, as applicable, with respect
to the Initial Installations covered by said requisition, (iv) final “as-built”
plans and specifications for the Initial Installations covered by the
requisition as required pursuant to Section 8.2, (v) final lien waivers from all
contractors, subcontractors and material suppliers covering the Initial
Installations that are the subject of the requisition, and (vi) such other
documents and information as Landlord may reasonably request, including title
drawdowns and endorsements. The aggregate amount of the periodic distributions
of Landlord’s Contribution shall in no event exceed Landlord’s Contribution. The
right to receive Landlord’s Contribution is for the exclusive benefit of Tenant,
and in no event shall such right be assigned to or be enforceable by or for the
benefit of any third party, including any contractor, subcontractor,
materialman, laborer, architect, engineer, attorney or other person or entity.
     (c) Landlord and Tenant acknowledge that the Initial Installations will
involve a redesign of the HVAC system for the Premises for office use. Landlord
has engaged KMB Group, a third party engineer, to evaluate Tenant’s HVAC
requirements based on the information that Tenant has provided to Landlord
regarding Tenant’s Initial Installations. KMB has provided a scope of work (the
“KMB Scope of Work”) to establish fourteen (14) new HVAC zones to provide
heating and cooling to the Premises upon conversion of lab space to office space
(the “HVAC Work”). Notwithstanding anything to the contrary set forth in this
Section 5.7, Landlord will pay for the cost of the HVAC Work in addition to
Landlord’s Contribution provided that the scope of the work does not change from
the KMB Scope of Work. Tenant shall perform the HVAC Work in accordance with KMB
Work Scope and agrees to use reasonable efforts to control the costs of the HVAC
Work so as to minimize the amount that Landlord will be required to pay on
account of such HVAC Work. Tenant’s obligation to use reasonable efforts shall
be satisfied by (a) Tenant choosing a contractor for such HVAC Work based on
competitive bids from at least three (3) contractors approved by the Landlord,
which approval shall not be unreasonably withheld or delayed; and (b) Tenant
utilizing the same measures for cost control during performance of the HVAC Work
as Tenant uses during performance of the Initial Installations. Tenant agrees to
consult with Landlord contemporaneously with Tenant’s review of contractor bids,
bid tabulation, awards and contractor contract negotiations for the HVAC Work.
In addition, the HVAC Work shall be performed on a so-called “open book” basis
such that the Landlord will have the right to inspect the bid tabulation.
     (d) Landlord and Tenant acknowledge that the Initial Installations will
involve a conversion of certain of the Lab Areas to office space. Based upon
Tenant’s design of the Premises, if the current air handler and chiller system
is able to provide sufficient cooling for the remaining lab areas in an
efficient and cost-effective manner, Landlord and Tenant will work together to
establish a new allocation of the electricity expenses attributable to the
chillers and air handlers which service the remaining lab areas within the
Premises from that set forth in Section 4.7.2 of this Lease. Tenant agrees to
hire a certified HVAC engineer approved by Landlord (such approval not to be
unreasonably withheld or delayed), at Tenant’s sole cost and expense, to review
Tenant’s final configuration plans for the Premises in order to determine and
certify whether the existing air handler and chiller system is able to provide
sufficient cooling for the remaining lab areas in an efficient and cost
effective manner. If the engineer is unable to certify that the current air
handler and chiller system can provide sufficient cooling for the remaining lab
areas in an efficient and cost-effective manner, then Tenant shall replace the
air handler and chiller system and Tenant shall be responsible as part of the
Initial Installations, at

24



--------------------------------------------------------------------------------



 



Tenant’s sole cost and expense, subject to the provisions of Section 5.7(a), for
installing a cooling and ventilation system(s) for the remaining lab areas and
installing a submeter or checkmeter for such system(s) to enable Landlord to
measure the electricity usage for such system(s) so that Landlord can bill to
Tenant one hundred percent (100%) of the electrical expenses attributable to
such new system(s). Tenant shall have the option, at its sole cost and expense
and in accordance with Article 8 of this Lease, of removing and disposing of all
or part of the current air handler and chiller system and using the existing
footings, plumbing and electrical connections of the current air handler and
chiller system for the successor system(s).
ARTICLE 6
SERVICES AND UTILITIES
     6.1 Standard Tenant Services. Landlord shall maintain and operate the
Building in a manner consistent with other Comparable Buildings (as defined
below), and provide ingress and egress control services to the Building in a
first-class manner consistent with the Comparable Buildings, shall keep the
Building Structure and Building Systems in first-class condition and repair
consistent with the Comparable Buildings, and all of such expenses shall be
included in Operating Expenses. (As used in this Lease, the term “Comparable
Buildings” means buildings which are comparable to the Building in terms of age,
quality of construction, level of service and amenities, size and appearance and
located in a comparable geographical area, as reasonably determined by
Landlord.) During the Lease Term, Landlord shall provide the following services:
          6.1.1 Subject to limitations imposed by all governmental rules,
regulations guidelines applicable thereto, (a) from Monday through Friday from 8
a.m. to 6 p.m. (but excluding Holidays, as defined below) (such dates and times
herein called “Building Hours”), Landlord shall provide heating and air
conditioning (“HVAC”) to the office portion of the Premises, and (b) subject to
the provisions of Sections 4.7.2 and 7.1, Landlord shall provide continuous HVAC
to the “Lab Areas” designated on Exhibit A. Tenant may request and Landlord
shall provide HVAC service at times other than during Building Hours at the rate
of Fifty Dollars ($50) per hour, with a minimum charge of One Hundred Dollars
($100); provided, however, that Tenant shall only be charged for after hours
HVAC actually requested by Tenant. Landlord reserves the right reasonably to
increase the cost for after hours air conditioning in accordance with increases
in Comparable Buildings, not to exceed the increase in actual costs, including,
without limitation, utility costs and depreciation for equipment.
          6.1.2 Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Common Areas within
the Building.
          6.1.3 On weekdays during the Lease Term, Landlord shall provide
janitorial services to the Premises, except the date of observation of the
Holidays, in and about the Premises and window washing services in a manner
consistent with Comparable Buildings.
          6.1.4 Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service for all elevators in the Building during Building
Hours and, subject to closures for routine maintenance or repair, shall have one
(1) elevator available at all other times to

25



--------------------------------------------------------------------------------



 



provide service to the Premises; provided, however, Landlord shall use
reasonable efforts to schedule the timing of such routine maintenance or repair,
and shall otherwise use commercially reasonable efforts to minimize any
interference with Tenant’s Permitted Use and enjoyment of the Premises.
          6.1.5 Landlord shall provide electricity for lights and electrical
outlets within the Premises, subject to Tenant’s obligation to pay Tenant’s
Electricity Charge.
     For the purposes of this Lease the term “Holiday” shall mean and refer to
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, day
after Thanksgiving Day and Christmas Day.
     6.2 Requirements of Tenant. At all times during the Lease Term, Tenant
shall cooperate with Landlord and abide by all regulations and requirements that
Landlord may reasonably prescribe and provide to Tenant in writing for the
proper functioning and protection of the Building HVAC, electrical, mechanical
and plumbing systems.
     6.3 Interruption of Use. Except as expressly provided herein, Tenant agrees
that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building or Project after reasonable effort to do
so, by any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6. Landlord may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord to Tenant under this Lease, provided that (i) the Premises are not
thereby rendered untenantable, and (ii) the same does not materially adversely
interfere with Tenant’s Permitted Use of the Premises. Notwithstanding the
foregoing, in the event any utility services or other services provided to or
appurtenant to the Premises are interrupted for a period of more than three
(3) consecutive business days, and such interruption (a) prevents Tenant from
operating in the Premises for its Permitted Use, and (b) is caused solely by the
negligent act or omission or willful misconduct of Landlord, its employees,
agents and contractors with respect to any facilities or equipment located on
the Project and used in providing such utilities to the Premises, then Tenant
shall be entitled to an abatement of Rent for each day such interruption
continues beyond the initial period of three (3) consecutive business days.

26



--------------------------------------------------------------------------------



 



ARTICLE 7
REPAIRS
     7.1 Landlord’s Obligations. Landlord shall maintain, repair and replace as
necessary the structural portions of the Building, including the foundation,
floor/ceiling slabs, roof structure, exterior walls, columns, beams and shafts
(including elevator shafts) (collectively, “Building Structure”) at its sole
cost and expense. Landlord shall also maintain, repair and replace as necessary
the parking areas, sidewalks and access roads (including snow and ice removal),
landscaping, fountains, waterfalls, exterior Project signage, exterior glass and
mullions, stairs and stairwells, elevator cabs and equipment, plazas, art work,
sculptures, men’s and women’s washrooms, Building mechanical, electrical and
telephone closets, and all common and public areas and the Building security,
mechanical, electrical, life safety, plumbing, sprinkler systems and HVAC
systems (collectively, the “Building Systems”) and all other Common Areas within
the Project, and the cost of such maintenance and repair shall be included in
Operating Expenses. In addition, as requested by Tenant and as Landlord
reasonably deems necessary, Landlord shall maintain, repair and replace all
damaged, broken, or worn fixtures, floor covering, mechanical and electrical
systems and appurtenances (including without limitation light fixtures, light
bulbs and fans) within the Premises (subject to the provisions of Article 27
regarding Landlord’s access to the Premises), excepting any Alterations (as
defined in Article 8) or personal property within the Premises, and excluding
damage caused by Tenant (other than ordinary wear and tear and damage covered by
insurance, to the extent of such coverage) and shall include the costs thereof
in Operating Expenses. Landlord shall undertake reasonable efforts to perform
all maintenance, repairs and replacements pursuant to this Section 7.1 promptly
after Landlord learns of the need for such maintenance, repairs and
replacements, but in any event within thirty (30) days after Tenant provides
written notice to Landlord of the need for such maintenance, repairs and
replacements; provided, however, that in cases of “Emergency” (i.e.,
circumstances which, if not addressed promptly, could result in material damage
to persons and property, and/or damage or destruction to or of a structural
component or any electrical, plumbing, mechanical or telecommunications systems
in or providing service to the Building which materially impairs Tenant’s
ability to utilize the Premises as intended for more than twenty-four
(24) consecutive hours or more than twenty-four (24) hours within any five
(5) day period), Landlord shall perform any maintenance, repairs and
replacements as soon as reasonably practicable after it learns of the need for
such maintenance, repairs and replacements.
     Notwithstanding anything herein to the contrary, subject to Section 5.7(d),
Tenant shall reimburse Landlord as Additional Rent, within thirty (30) days
after receipt of Landlord’s invoice, for seventy percent (70%) of all costs paid
to third parties associated with the repair, maintenance and replacement of the
air handlers and chillers which service the Lab Areas (as defined in
Section 6.1.1, above) of the Premises and such costs shall thereafter not be
included in the calculation of Operating Expenses. Notwithstanding the
foregoing, with respect to all costs for replacements of the air handlers and
chillers (or components thereof) which service the Lab Area that are capital in
nature under generally accepted accounting principles, at Tenant’s option, to be
exercised within thirty (30) days after receipt of Landlord’s first invoice for
such costs, in lieu of reimbursing Landlord within thirty (30) days, such costs
shall be amortized (with interest at ten percent (10%) per annum) over the
lesser of (i) the remaining Term of the Lease, or (ii) the

27



--------------------------------------------------------------------------------



 



useful life of the item being replaced, and Tenant shall pay Landlord, as
Additional Rent, on a monthly basis, the amortized portion and interest
applicable thereto.
     In the event that Tenant is dissatisfied with the quality or cost of
repairs, maintenance and/or replacement of the air handlers and chillers which
service the Lab Areas, then upon thirty (30) days advance written notice to
Landlord, Tenant may elect to repair, maintain and replace said air handlers and
chillers, in which case, Tenant shall provide Landlord with a copy of any
maintenance contract(s), and all invoices, receipts, statements, guaranties and
warranties for such repair, maintenance or replacement, and Landlord shall
reimburse Tenant, within thirty (30) days after receipt of Tenant’s invoice for
thirty percent (30%) of all costs paid to third parties associated with the
repair, maintenance and replacement of said air handlers and chillers, provided
that the cost to Landlord shall in no event exceed the amount which would have
been payable by Landlord if Landlord had retained responsibility for such work.
     Notwithstanding anything to the contrary set forth in this Section 7.1, in
the event that Tenant installs a new cooling and ventilation system(s) for the
reconfigured lab areas pursuant to Section 5.7(d), Tenant shall be required to
maintain, repair and replace said cooling and ventilation system(s), at Tenant’s
sole cost and expense. Provided, that Tenant has properly maintained and
repaired the cooling and ventilation system(s) in good order and repair during
the Lease Term (including any extensions thereof), Tenant shall have no
obligation to remove said cooling and ventilation system(s) at the termination
or earlier expiration of the Lease.
     7.2 Tenant’s Obligations. Notwithstanding anything in this Lease to the
contrary, Tenant shall be required to repair any damage to the Building
Structure and/or the Building Systems to the extent caused due to Tenant’s use
of the Premises for other than its Permitted Use, unless and to the extent such
damage is covered by insurance carried by Landlord pursuant to Article 10 and to
which the waiver of subrogation is applicable. Tenant shall, at Tenant’s own
expense, pursuant to the TCCs of this Lease, including without limitation
Article 8 hereof, maintain the Furniture and all Alterations and other personal
property of Tenant within the Premises in good order, repair and condition at
all times during the Lease Term. Tenant hereby waives any and all rights to
terminate this Lease, complete repairs, and offset the rent as may be provided
under the laws of the Commonwealth of Massachusetts, now or hereafter in effect.
ARTICLE 8
ADDITIONS AND ALTERATIONS
     8.1 Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
which affect the Building Structure, Building Systems or exterior appearance of
the Building (collectively, the “Alterations”) without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than ten (10) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld, conditioned or
delayed by Landlord, provided it shall be deemed reasonable for Landlord to
withhold its consent to any Alteration which materially or adversely affects the
Building Structure, Building Systems or exterior appearance of the Building.
Tenant shall have the right to make interior modifications to the Premises

28



--------------------------------------------------------------------------------



 



without Landlord’s consent provided that such alterations do not materially or
adversely affect the mechanical, electrical, plumbing or structural systems in
the Building, and provided further that Tenant shall give Landlord notice of
such modifications at least ten (10) days prior to the commencement of such
modifications.
     8.2 Manner of Construction. Tenant shall utilize only competent
contractors, subcontractors, materials, mechanics and materialmen reasonably
approved by Landlord for the construction of any Alterations, which approval
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that Tenant shall be entitled to use its employees to make Alterations which do
not affect the mechanical or structural portions of the Premises or the Building
Structure so long as Tenant complies with all other provisions of this
Article 8. Upon Landlord’s request (unless Landlord waived, at the time of
Landlord’s approval of any Alterations pursuant to the provisions of
Section 8.5, below, its right to make such request), Tenant shall, at Tenant’s
expense, remove such Alterations upon the expiration or any early termination of
the Lease. If such Alterations will involve the use of or disturb Hazardous
Materials or substances existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning, and all Applicable Laws pertaining
to, Hazardous Materials or substances with respect to such Alterations. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal,
commonwealth, county or municipal laws, rules and regulations and pursuant to a
valid building permit, issued by the City of Marlborough, and in conformance
with Landlord’s construction rules and regulations, if any, provided to Tenant
in writing prior to construction of such Alterations. In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. The “Base Building” shall include the Building Structure, and the
public restrooms and the systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Building, the
Project or any portion thereof, by any other tenant of the Building or the
Project, and so as not to obstruct the business of Landlord or other tenants in
the Building or Project. Tenant shall not use (and promptly after notice from
Landlord shall cease using) contractors, services, workmen, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with the workforce or trades engaged in performing other work, labor or services
in or about the Building or the Common Areas. In addition to Tenant’s
obligations under Article 9 of this Lease, upon completion of the Initial
Installations or any Alterations which affect the Building Systems and Building
Structures, Tenant agrees to cause such notices as may be necessary to evidence
completion of any work undertaken by Tenant to be recorded in the office of the
Recorder of the County of Middlesex in accordance with the laws of the
Commonwealth of Massachusetts or any successor statute, and Tenant shall deliver
to the Project management office a reproducible copy of the “as built” drawings
of the Alterations as well as all permits, approvals and other documents issued
by any governmental agency in connection with the Alterations.
     8.3 Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with all Applicable Laws relating to final lien releases and
waivers in connection with Tenant’s payment for work to contractors. Whether or
not Tenant orders any work directly

29



--------------------------------------------------------------------------------



 



from Landlord, Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses reasonably incurred in connection with
Landlord’s review of any Alterations (other than the Initial Installations), not
to exceed One Thousand Dollars ($1,000).
     8.4 Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount reasonably
related to the value of such Alterations, it being understood and agreed that
all of such Alterations shall be insured by Tenant pursuant to Article 10 of
this Lease immediately upon completion thereof.
     8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances other than Tenant’s trade fixtures and equipment which may
be installed or placed in or about the Premises, from time to time, shall be and
become the property of Landlord upon the expiration of this Lease, subject to
the requirements of Section 8.2 and Landlord’s right to require Tenant to remove
such items as provided in this Section 8.5. Upon the expiration or earlier
termination of this Lease, Tenant may remove any equipment or fixtures installed
by Tenant, provided Tenant repairs any damage to the Premises and Building
caused by such removal and returns the affected portion of the Premises to
Building Standard condition. Furthermore, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant’s expense, to remove any
Alterations in the Premises and to repair any damage to the Premises and
Building caused by such removal (reasonable wear and tear excepted) and return
the affected portion of the Premises to Building Standard condition; provided,
however, if, in connection with its request for Landlord’s approval for
particular Alterations, (1) Tenant requests Landlord’s decision with regard to
the removal of such Alterations, and (2) Landlord thereafter agrees in writing
to waive the removal requirement when approving such Alterations, then Tenant
shall not be required to so remove such Alterations; provided further, however,
that if Tenant requests such a determination from Landlord and Landlord, in its
approval of any Alterations, fails to address the removal requirement with
regard to such Alterations, Landlord shall be deemed to have agreed to waive the
removal requirement with regard to such Alterations. If Tenant fails to complete
such removal and/or to repair any damage caused by the removal of any
Alterations in the Premises and return the affected portion of the Premises to
Building Standard condition, then, after written notice and a reasonable period
in which to complete such removal and repairs, Landlord may do so and may charge
the cost thereof to Tenant, and Tenant shall reimburse Landlord for such costs
within ten (10) days after receipt of Landlord’s invoice therefore. Tenant
hereby protects, defends, indemnifies and holds Landlord harmless from any
liability, cost, obligation, expense or claim of lien in any manner relating to
the Tenant’s installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, which obligations of Tenant shall survive the expiration or earlier
termination of this Lease for one (1) year following such expiration or earlier
termination. At all times during the Term of this Lease, Tenant shall be
entitled to remove, and Landlord shall have no interest in, Tenant’s trade
fixtures, equipment and other personal property in the Premises.

30



--------------------------------------------------------------------------------



 



ARTICLE 9
COVENANT AGAINST LIENS
     Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant by agents other than Landlord or
agents working at the request and under direction of Landlord, and shall
protect, defend, indemnify and hold Landlord harmless from and against any
claims, liabilities, judgments or costs (including, without limitation,
reasonable attorneys’ fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord notice at least ten (10) business days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under Applicable Laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility.
Tenant shall remove any such lien or encumbrance by bond or otherwise within ten
(10) business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable upon demand,
without limitation as to other remedies available to Landlord under this Lease.
Nothing contained in this Lease shall authorize Tenant to do any act which shall
subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
ARTICLE 10
INSURANCE
     10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage
to property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant, except to the extent such damage
results from the negligent acts or omissions or willful misconduct of Landlord,
its agents, employees and contractors or from Landlord’s failure to perform its
obligations under this Lease, and in such event, only to the extent not covered
by Tenant’s insurance required to be carried hereunder. Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys’ fees) incurred in connection with or arising from any
cause in the Premises, and to the extent arising from the negligent act or
omission of Tenant or of any person claiming by, through or under Tenant, or of
the contractors, agents, servants, employees, invitees, guests or licensees of
Tenant or any such person, in, on or about the Project, either prior to, during,
or after the expiration or earlier termination of the Lease, except to the
extent such damage results from the negligent acts or omissions or willful
misconduct of Landlord, its agents, employees and contractors or from Landlord’s
failure to perform its obligations under this Lease, and in such event, only to
the extent not covered by Landlord’s insurance required to be carried hereunder.
Landlord shall indemnify, defend, protect, and hold harmless Tenant and its
officers, agents,

31



--------------------------------------------------------------------------------



 



employees and contractors from any and all loss, cost damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) to the extent arising from the negligent acts or omissions or willful
misconduct of Landlord, its agents, employees and contractors in, on or about
the Project, either prior to, during, or after the expiration or earlier
termination of the Lease except to the extent such damage results from the
negligent acts or omissions or willful misconduct of Tenant, its agents,
employees and contractors or from Tenant’s failure to perform its obligations
under this Lease, and in such event, only to the extent not covered by
Landlord’s insurance required to be carried hereunder. Further, Landlord’s and
Tenant’s agreements to indemnify pursuant to this Section 10.1 are not intended
and shall not relieve any insurance carrier of its obligations, to the extent
such policies cover the matters subject to the foregoing indemnification
obligations; nor shall they supersede any inconsistent agreement of the parties
set forth in any other provision of this Lease. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
     10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises to the extent such
requirements are provided by Landlord to Tenant in writing. If Tenant’s conduct
or use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase within
fifteen (15) business days after receipt of Landlord’s written demand; provided,
however, that Landlord shall provide reasonably sufficient documentation or
other evidence to Tenant that its use and occupancy of the Premises caused such
increase in connection with any demand for payment. Tenant, at Tenant’s expense,
shall comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body.
     10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.
          10.3.1 Commercial General Liability Insurance covering the insured
against claims of bodily injury, personal injury and property damage (including
loss of use thereof) arising out of Tenant’s operations, and contractual
liabilities (covering the performance by Tenant of its indemnity agreements)
including the equivalent of the coverage provided by a Broad Form endorsement
covering the insuring provisions of this Lease and the performance by Tenant of
the indemnity agreements set forth in Section 10.1 of this Lease, for limits of
liability not less than:

     
Bodily Injury and
  $5,000,000 each occurrence
Property Damage Liability
  $5,000,000 annual aggregate
 
   
Personal Injury Liability
  $5,000,000 each occurrence
 
  $5,000,000 annual aggregate

32



--------------------------------------------------------------------------------



 



          10.3.2 Physical Damage Insurance covering any Alterations made to the
Premises in accordance with Article 8 of this Lease and property insurance
covering the Furniture and Tenant’s personal property, trade fixtures and
equipment in the Premises at one hundred percent (100%) replacement cost. Such
insurance shall be written on an “all risks” of physical loss or damage basis,
for the full replacement cost value (subject to reasonable deductible amounts)
new without deduction for depreciation of the covered items and in amounts that
meet any co-insurance clauses of the policies of insurance and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion.
          10.3.3 Worker’s Compensation and Employer’s Liability or other similar
insurance pursuant to all applicable commonwealth, state and local statutes and
regulations.
     10.4 Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Tenant’s liability insurance shall (i) name Landlord, Landlord’s
lender and Landlord’s managing agent, if any, as an additional insured;
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-VII in Best’s Insurance Guide and licensed to do business in the Commonwealth
of Massachusetts; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; and (v) provide that Tenant’s
insurance carrier shall endeavor to give Landlord ten (10) days’ written notice
prior to such insurance being canceled or coverage reduced. Tenant shall deliver
evidence of such coverage to Landlord on or before the Lease Commencement Date
and at the time of any renewal thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such evidence, including a certificate of
insurance, Landlord may, at its option, if Tenant fails to provide evidence of
such insurance within five (5) business days after notice from Landlord, procure
such policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) business days after delivery to Tenant of bills
therefor.
     10.5 Subrogation. Landlord and Tenant shall cause their insurers to waive
all rights of subrogation in their respective insurance policies during the
Lease Term. The parties agree that their respective insurance policies, which
include a waiver of subrogation provision, shall not affect the right of the
insured to recover thereunder, and no additional premium is charged therefor.
     10.6 Landlord’s Insurance. Landlord shall insure the Building (including
the Building Structure and Building Systems), the Furniture and the Project
during the Lease Term against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage at the full
replacement cost of the Buildings and other improvements which constitute the
Project (excluding footings and foundations). Such coverage shall be in such
amounts, from such companies, and on such other terms and conditions, as
Landlord may from time to time reasonably determine, consistent with the
practices of landlords of Comparable Buildings, with a deductible not to exceed
Two Hundred and Fifty Thousand Dollars ($250,000) per occurrence. Additionally,
at the sole option of Landlord, such insurance coverage may

33



--------------------------------------------------------------------------------



 



include the risk of flood damage and additional hazards, a rental loss
endorsement and one (1) or more loss payee endorsements in favor of the holders
of any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Landlord shall maintain a Commercial General Liability Insurance policy
covering the insured against claims of bodily injury and personal injury, for
limits of liability not initially less than $5,000,000 each occurrence and
$5,000,000 annual aggregate for each of bodily injury and personal injury.
ARTICLE 11
DAMAGE AND DESTRUCTION
     11.1 Repair of Damage by Landlord. Tenant shall promptly notify Landlord of
any damage to, or affecting, the Premises resulting from fire or any other
casualty. If the Premises, the Building or any Common Areas serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other delays due to Force Majeure, and subject to all other TCCs
of this Article 11, restore the Premises, the Building and such Common Areas.
Such restoration shall be to substantially the same condition as existed prior
to the casualty, except for modifications required by zoning and building codes
and other laws, provided that access to the Premises and any common restrooms
serving the Premises and Tenant’s use of the Premises shall not be materially
impaired. Within sixty (60) days after the occurrence of such fire or other
casualty, Landlord shall provide Tenant with a statement setting forth the time
within which Landlord expects such restoration to be substantially completed.
Upon the occurrence of any damage to the Furniture, Landlord shall replace the
Furniture to the extent of such insurance proceeds or, if this Lease is
terminated as a result of such casualty, Landlord shall retain such proceeds.
Upon notice to Tenant from Landlord, and provided this Lease has not terminated
as provided in this Article 11, Tenant shall proceed to restore and repair any
injury or damage to any Alterations which have been completed or installed by or
on behalf of Tenant in the Premises after the Lease Commencement Date and which
will be retained by Landlord upon the expiration or earlier termination of this
Lease. Tenant shall restore such Alterations to substantially the same condition
as existed immediately prior to the casualty, but Tenant shall otherwise have no
obligation to restore any other Alterations, equipment or trade fixtures within
the Premises. Prior to the commencement of any restoration work in the Premises,
Tenant shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall approve
such plans and specifications and Tenant’s contractors to be used for such work
pursuant to the provisions of Article 8. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant’s occupancy, Landlord shall allow Tenant a
proportionate abatement of Rent to the extent Tenant is unable to operate its
business in the Premises (measured by the proportion of square feet of the
Premises in which Tenant is unable to operate as compared to the total size of
the Premises, and continuing until such time as such areas are restored
substantially to their condition prior to the casualty), regardless of whether
Landlord is reimbursed from the proceeds of rental interruption insurance
purchased or required to be purchased by Landlord as part of Operating Expenses,
during the time and to the extent the Premises are unfit for occupancy for

34



--------------------------------------------------------------------------------



 



the purposes permitted under this Lease, and not occupied by Tenant as a result
thereof; provided, further, however, that if the damage or destruction is due to
the negligence or intentional misconduct of Tenant, Tenant shall be responsible
for any reasonable, applicable insurance deductible (which shall be payable to
Landlord upon demand).
     11.2 Landlord’s Option to Repair. Notwithstanding the TCCs of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease (or the applicable
portion thereof), by notifying Tenant in writing of such termination within
sixty (60) days after the date of discovery of the damage, such notice to
include a termination date giving Tenant sixty (60) days to vacate the Premises,
but Landlord may so elect only if the Building or Project shall be damaged by
fire or other casualty or cause, if one (1) or more of the following conditions
is present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within twelve (12) months after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums)
(provided, however, if the repair of Building 2 can be completed within twelve
(12) months, Landlord may not terminate this Lease merely because the repair of
other portions of the Project cannot be completed within said period) ; (ii) the
damage is not fully covered by Landlord’s insurance policies (except with regard
to any applicable deductibles); (iii) the damage occurs during the last twelve
(12) months of the Lease Term; or (iv) Landlord’s mortgagee does not permit the
insurance proceeds to be applied to the rebuilding or repair of the Building or
Project. If Landlord delivers a termination notice based on the insufficiency of
Landlord’s insurance proceeds, Landlord shall provide documentation for the
shortfall in insurance proceeds as compared to Landlord’s repair estimates, and
Tenant shall be entitled, at its sole discretion, to void Landlord’s termination
notice by agreeing to pay the excess repair and restoration expenses by
providing written notice of such election within thirty (30) days after receipt
of Landlord’s termination notice. If Landlord does not elect to terminate this
Lease pursuant to Landlord’s termination right as provided above, and if the
repairs to be made by Landlord are not actually completed within twelve
(12) months after the date of discovery of the damage, which period may be
extended up to two (2) additional months for Force Majeure delays and/or delays
in insurance adjustment as reasonably demonstrated by Landlord to Tenant),
Tenant shall have the right to terminate this Lease by providing written notice
to Landlord (the “Damage Termination Notice”), such termination to be effective
five (5) business days after Landlord’s receipt of the Damage Termination Notice
(the “Damage Termination Date”); provided, however, that Landlord shall have the
right to suspend the occurrence of the Damage Termination Date for a period of
thirty (30) days after the Damage Termination Date by delivering to Tenant, on
or before the Damage Termination Date, a certificate of Landlord’s contractor
responsible for the repair of the damage certifying that it is such contractor’s
good faith judgment that the repairs to be made by Landlord shall be completed
within thirty (30) days after the Damage Termination Date. If such repairs shall
be completed prior to the expiration of such thirty (30)day period, then the
Damage Termination Notice shall be of no force or effect, but if such repairs
shall not be completed within such thirty (30) day period, then this Lease shall
terminate upon the expiration of such thirty (30) day period.
     11.3 Tenant’s Option to Terminate In the event that the damage or
destruction to the Premises from fire or other casualty either (i) will, in
Landlord’s reasonable judgment take more than twelve (12) months to repair, or
(ii) takes place during the last twelve (12) months of the Lease Term and such
damage cannot reasonably be repaired within ninety (90) days after the

35



--------------------------------------------------------------------------------



 



date of such damage, Tenant shall have the option, to be exercised by written
notice given to Landlord within twenty (20) days after the date of the damage,
to terminate this Lease effective as of the date of said notice or such later
date as shall be specified in Tenant’s notice of termination.
     11.4 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the Commonwealth of Massachusetts, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
ARTICLE 12
NON-WAIVER
     No provision of this Lease shall be deemed waived by either party hereto
unless expressly waived in a writing signed thereby. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
ARTICLE 13
CONDEMNATION
     13.1 Condemnation. If the whole or any part of the Premises, Building or
Project shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises, Building or Project, and if as a result

36



--------------------------------------------------------------------------------



 



thereof Tenant cannot conduct its business operations in substantially the same
manner such business operations were conducted prior to such taking while still
retaining substantially the same material rights and benefits it bargained to
receive under this Lease, or if Landlord shall grant a deed or other instrument
in lieu of such taking by eminent domain or condemnation as a result thereof,
Landlord and Tenant shall each have the option to terminate this Lease on ninety
(90) days notice to the other party effective as of the date possession is
required to be surrendered to the authority. Subject to Section 13.2 below,
Tenant shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the TCCs of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord or its ground lessor, if any, with respect to the
Building or Project, or its mortgagee, and such claim is payable separately to
Tenant. All Rent shall be apportioned as of the date of such termination. If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Rent shall be proportionately abated. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of sixty (60) days or less, then
this Lease shall not terminate but the Base Rent and the Additional Rent shall
be abated for the period of such taking in proportion to the ratio that the
amount of rentable square feet of the Premises taken bears to the total rentable
square feet of the Premises. Subject to Section 13.2 below, Landlord shall be
entitled to receive the entire award made in connection with any such temporary
taking. Landlord and Tenant hereby waive the provisions of any statutes or other
laws relating to the termination of leases in the event of condemnation, and
agree that the rights and obligations of the parties in such event shall be
governed by the terms of this Lease.
     13.2 Tenant’s Right to Award. Subject to the provisions of Section 13.1
above, Tenant shall have the right to claim and recover (i) the fair market
value of the Alterations to the extent paid for solely by Tenant, (ii) any sum
awarded to Tenant for damages to or loss of Tenant’s business, and (iii) such
compensation as may be separately awarded or recoverable by Tenant on account of
any and all costs or losses related to removing Tenant’s merchandise, furniture,
fixtures, leasehold improvements, and equipment to a new location.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
     14.1 Transfers. Tenant shall not: (A) mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to this Lease or any interest hereunder
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld; nor (B) without the prior written consent (except as
otherwise provided in Section 14.7, below) of Landlord, which consent will not
be unreasonably withheld, conditioned or delayed, assign, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors; (all of the
foregoing

37



--------------------------------------------------------------------------------



 



(in Subsection 14.1 (A) and (B)) are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than twenty (20) days
nor more than sixty (60) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the TCCs of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium,” as that
term is defined in Section 14.3 below, in connection with such Transfer,
(iv) the name and address of the proposed Transferee, and a copy of all existing
executed and/or proposed documentation pertaining to the proposed Transfer,
including all existing operative documents to be executed to evidence such
Transfer or the agreements incidental or related to such Transfer, (v) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space and (vi) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E-1. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall, within thirty (30) days after written request by Landlord,
reimburse Landlord for all reasonable and actual out-of-pocket third-party costs
and expenses incurred by Landlord in connection with its review of a proposed
Transfer; provided that such costs and expenses shall not exceed One Thousand
Dollars ($1,000) for a Transfer in the ordinary course of business.
     14.2 Landlord’s Consent. Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed Transfer under Subsection 14.1(B)
of the Subject Space to the Transferee on the terms specified in the Transfer
Notice. Without limitation as to other reasonable grounds for withholding
consent, the parties hereby agree that it shall be reasonable under this Lease
and under any Applicable Law for Landlord to withhold consent to any proposed
Transfer where one (1) or more of the following apply:
          14.2.1 Landlord reasonably determines that the Transferee is of a
character or reputation or engaged in a business which is not consistent with
the quality of the Building or the Project;
          14.2.2 The Transferee intends to use the Subject Space for purposes
which are not permitted under this Lease;
          14.2.3 The Transferee is either a governmental agency or
instrumentality thereof;
          14.2.4 Tenant has defaulted in the payment of rent (beyond applicable
notice and cure provisions) more than three times in the prior twelve (12) month
period;

38



--------------------------------------------------------------------------------



 



               14.2.5 Landlord reasonably determines that the Transferee’s
financial worth and/or financial stability is insufficient to meet the proposed
financial obligations on the date consent is requested;
               14.2.6 The Transferee is an existing tenant of the Project and
Landlord has other comparable space available in the Project;
               14.2.7 The parking requirements of the Transferee are in excess
of the proportionate share of parking which would be allocable to the Subject
Space based on the rentable square footage of the Subject Space compared to the
total rentable square footage of the Project;
               14.2.8 There is an uncured Event of Default under the Lease
(beyond any applicable notice and cure provisions).
          If Landlord consents to any Transfer pursuant to the TCCs of this
Section 14.2 (and does not exercise any Landlord’s Option (as defined in
Section 14.4, below) Landlord may have under Section 14.4 of this Lease), Tenant
may within one (1) month after Landlord’s consent, but not later than the
expiration of said one (1) month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set form in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 14.1 of this Lease, provided that if there are any material changes in
the terms and conditions from those specified in the Transfer Notice (i) such
that Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant’s original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s Option rights, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their remedies shall be restricted to a declaratory
judgment and an injunction for the relief sought, and shall exclude money
damages. Tenant shall indemnify, defend and hold harmless Landlord from any and
all liability, losses, claims, damages, costs, expenses, causes of action and
proceedings involving any third party or parties (including without limitation
Tenant’s proposed subtenant or assignee) who claim they were damaged by
Landlord’s wrongful withholding or conditioning of Landlord’s consent.
          14.3 Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting all expenses incurred by Tenant (i) in making any
changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent provided to the Transferee, and (iii) any
brokerage commissions in connection with the Transfer. “Transfer Premium” shall
also include, but not be

39



--------------------------------------------------------------------------------



 



limited to, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. In the calculations of the Rent (as it relates to
the Transfer Premium calculated under this Section 14.3), and the Transferee’s
Rent, the Rent paid during each annual period for the Subject Space, and the
Transferee’s Rent shall be computed after adjusting such rent to the actual
effective rent to be paid, taking into consideration any and all leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent all such concessions shall be amortized on a straight-line
basis over the relevant term.
          14.4 Landlord’s Option as to Subject Space.
               14.4.1 Assignments. In the event that a proposed Transfer, if
consented to, would cause this Lease to be assigned to a party other than
Original Tenant and/or its Affiliates, then notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option
(“Landlord’s Recapture Option”), by giving written notice to Tenant (the
“Landlord Recapture Notice”) within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space. In such case, the Landlord
Recapture Notice shall cancel and terminate this Lease with respect to the
Subject Space as of the date stated in the Transfer Notice (or at Landlord’s
option, shall cause the Transfer to be made to Landlord or its agent, in which
case the parties shall execute the Transfer documentation promptly thereafter).
In the event of a recapture by Landlord, if this Lease shall be canceled with
respect to less than the entire Premises, the Rent reserved herein shall be
prorated on the basis of the number of rentable square feet retained by Tenant
in proportion to the number of rentable square feet contained in the Premises,
and this Lease as so amended shall continue thereafter in full force and effect,
and upon request of either party, the parties shall execute written confirmation
of the same. If Landlord declines, or fails to elect in a timely manner to
recapture the Subject Space under this Section 14.4, then, provided Landlord has
consented to the proposed Transfer, Tenant shall be entitled to proceed to
transfer the Subject Space to the proposed Transferee, subject to provisions of
this Article 14. As used in this Article 14, “Original Tenant” shall mean 3Com
Corporation.
               14.4.2 Subleases. In the event that a proposed Transfer, if
consented to, would cause more than two (2) floors, or fifty-five percent (55%)
or more of the Premises to be subleased to a party other than Original Tenant
and/or its Affiliates, then notwithstanding anything to the contrary contained
in this Article 14, Landlord shall have the option (“Landlord’s Option”), by
giving written notice to Tenant (the “Landlord Option Notice”) within thirty
(30) days after receipt of any Transfer Notice, to sublease the Subject Space to
Landlord, or Landlord’s nominee or assignee, subject to the terms set forth in
the Transfer Notice, in which case the parties shall execute the Transfer
documentation promptly thereafter. If Landlord declines, or fails to elect in a
timely manner to sublease the Subject Space under this Section 14.4, then,
provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee,
subject to provisions of this Article 14.

40



--------------------------------------------------------------------------------



 



          14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the
TCCs of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer, and (iv) no Transfer relating to this Lease or agreement entered into
with respect thereto, whether with or without Landlord’s consent, shall relieve
Tenant from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times and upon reasonable prior notice to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency, and if understated by more than five percent
(5%), Tenant shall pay Landlord’s costs of such audit.
          14.6 Occurrence of Default. Any Transfer hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby authorized to direct any Transferee to make
all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease) until
such default is cured. Such Transferee shall rely on any representation by
Landlord that Tenant is in default hereunder, without any need for confirmation
thereof by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person.
          14.7 Non-Transfers. Notwithstanding anything to the contrary contained
in this Article 14, an assignment or subletting of all or a portion of the
Premises to any entity which is controlled directly or indirectly by Tenant, or
which entity controls, directly or indirectly, Tenant (in each such case, an
“Affiliate”), or any entity which owns or is owned by an Affiliate, or any
assignment by operation of law or otherwise resulting from any merger or
consolidation of Tenant or to any entity which purchases all or substantially
all the stock or assets of Tenant, shall not be deemed a Transfer under this
Article 14, provided that at least thirty (30) days prior to such assignment or
sublease (i) Tenant notifies Landlord of any such assignment or sublease and
certified that the applicable Transfer is to an Affiliate; and (ii) such
assignment or sublease is not a subterfuge by Tenant to avoid its obligations
under this Lease. In the event an assignment or sublease to an Affiliate is made
pursuant to the TCCs of this Section 14.7, Tenant shall not be relieved of its
obligations under this Lease. “Control,” as used in this Section 14.7, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether by
ownership of voting securities, by contract or otherwise.

41



--------------------------------------------------------------------------------



 



ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
          15.1 Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord or its management
company. The delivery of keys to the Premises to Landlord or any agent or
employee of Landlord shall not constitute a surrender of the Premises or effect
a termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.
          15.2 Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear, damage due to casualty or condemnation, or repairs which are
specifically made the responsibility of Landlord hereunder excepted. Upon such
expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all debris and rubbish, and such items of
furniture (excepting the Furniture), equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises (subject to Section 8.2 and Section 8.5), and Tenant shall repair at
its own expense all damage to the Premises and Building to the extent resulting
from such removal.
ARTICLE 16
HOLDING OVER
          16.1 Interim Premises. If Tenant holds over in the Interim Premises
after the expiration of Transition Period, with or without the express or
implied consent of Landlord, such tenancy shall be such tenancy shall be from
month-to-month only, and shall not, except as set forth below, constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a monthly rate equal to the product of (i) the rentable
square footage contained in that portion of the Interim Premises which has not
been timely vacated by Tenant, and (ii) Thirty Three Dollars and Seventy Five
Cents ($33.75) divided by twelve (12), prorated for the actual number of days in
which Tenant holds over in such portion of the Interim Premises. Such
month-to-month tenancy shall be subject to every other applicable TCCs contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord

42



--------------------------------------------------------------------------------



 



to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Interim Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Interim Premises upon the expiration of the
Transition Period, in addition to any other liabilities to Landlord accruing
therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless
from all loss, costs (including reasonable attorneys’ fees) and liability
resulting from any claims made by any succeeding tenant founded upon such
failure to surrender.
          16.2 Intentionally Deleted.
          16.3 Premises. If Tenant holds over after the expiration of the Lease
Term or earlier termination thereof, with or without the express or implied
consent of Landlord, such tenancy shall be from month-to-month only, and shall
not, except as set forth below, constitute a renewal hereof or an extension for
any further term, and in such case Rent shall be payable at a monthly rate equal
to the product of (i) the Rent applicable during the last rental period of the
Lease Term under this Lease, and (ii) one hundred fifty percent (150%). Such
month-to-month tenancy shall be subject to every other applicable TCCs contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the expiration or earlier
termination of the Term, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from any claims made by any succeeding tenant founded upon
such failure to surrender.
ARTICLE 17
ESTOPPEL CERTIFICATES
          Within ten (10) business days following a request in writing by either
party hereto, the other party shall execute, acknowledge and deliver to the
requesting party an estoppel certificate, which, as submitted by Landlord to
Tenant, shall be substantially in the form of Exhibit E-1 attached hereto, and
which, as submitted by Tenant to Landlord, shall be substantially in the form of
Exhibit E-2 attached hereto, or such other substantially similar form containing
such other information as shall be reasonably requested by any party to whom the
estoppel certificate is to be provided, and subject to the mutual agreement of
Landlord and Tenant, indicating therein any exceptions thereto that may exist at
that time. Any such certificate may be relied upon by a third party for whose
benefit the estoppel certificate has been requested.

43



--------------------------------------------------------------------------------



 



ARTICLE 18
SUBORDINATION
          This Lease shall be subject and subordinate to all present and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances (collectively, “lienholders”), or the lessors under such ground
lease or underlying leases require in writing that this Lease be superior
thereto. Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage or deed in lieu thereof (or if any
ground lease is terminated), to attorn, without any deductions or set-offs
whatsoever, to the lienholder or purchaser or any successors thereto upon any
such foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease. Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant’s foregoing agreements concerning subordination of this Lease
shall be subject to, in each case, Landlord’s obtaining from any such lienholder
or lessor, and delivering to Tenant a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) in commercially reasonably form and substance
(provided, however, that such form shall in no way affect the Term or Rent under
this Lease or otherwise materially, adversely diminish the rights or increase
the obligations of Tenant hereunder) whereby such executing party shall agree
not to disturb the tenancy of the Tenant under, and pursuant to the terms of,
this Lease, so long as Tenant shall not be in default hereunder after any
applicable notice and opportunity to cure, and shall agree to attorn to said
lienholder or lessor and to execute, acknowledge and deliver any reasonable
instrument that has for its purpose and effect the confirmation of such
subordination, non-disturbance and attornment or superiority of this Lease to
any such mortgages, trust deeds, ground leases or underlying leases in
accordance with the TCCs of this Article 18. Tenant shall execute and deliver to
Landlord, at the time it executes this Lease, and thereafter, upon ten (10) days
advance written request, any SNDA that Landlord may reasonably require on a
commercially reasonable, recordable form as required by the applicable
lienholder or ground lessor, subject to any reasonable revisions requested by
Tenant and acceptable to such lienholder. Tenant waives the provisions of any
current or future statute, rule or law which may give or purport to give Tenant
any right or election to terminate or otherwise adversely affect this Lease and
the obligations of the Tenant hereunder in the event of any foreclosure
proceeding or sale.
ARTICLE 19
DEFAULTS: REMEDIES
          19.1 Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
               19.1.1 Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, when due unless such
failure is cured within five (5)

44



--------------------------------------------------------------------------------



 



business days after written notice with respect to Base Rent, Tenant’s
Electricity Cost and Tenant’s Share of the Estimated Excess, or within thirty
(30) days after written notice with respect to other items of Additional Rent or
other charges required under this Lease, provided, however, Landlord shall not
be required to give written notice more than three (3) times in any twelve
(12) month period; or
               19.1.2 Any failure by Tenant to observe or perform any other
provision, covenant or condition of this Lease to be observed or performed by
Tenant where such failure continues for thirty (30) days after written notice
thereof from Landlord to Tenant; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure such
default; or
               19.1.3 (a) The making by Tenant of any general arrangement or
general assignment for the benefit of creditors; (b) Tenant becomes a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Tenant, the same is dismissed within sixty (60)
days); (c), the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within
thirty (30) days; (d) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within sixty (60)
days or the date of any sooner sale of any of such assets; or (e) Tenant shall
become subject to any proceeding in bankruptcy or insolvency.
          The notice periods provided herein are in lieu of, and not in addition
to, any notice periods provided by law. As used herein, “default”, “Event of
Default” or “breach” by Tenant means a failure by Tenant referred to above in
this Section 19.1 that has not been cured within the applicable time period
(after notice if so required) provided above. An Event of Default, default or
breach shall be deemed to have been cured upon removal or cessation of the event
or circumstances giving rise to such Event of Default, default or breach.
          19.2 Remedies Upon Default. Upon the occurrence of any Event of
Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one (1) or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.
               19.2.1 Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, use any lawful means to expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:

  (i)   The worth at the time of award of the unpaid rent which had been earned
at the time of such termination; plus

45



--------------------------------------------------------------------------------



 



  (ii)   The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus     (iii)   The worth at the time of award of the amount by which
the unpaid rent for the balance of the Lease Term after the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus     (iv)   At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable law.

          The term “rent” as used in this Section 19.2 shall be deemed to be and
to mean all sums of every nature required to be paid by Tenant pursuant to the
TCCs of this Lease, whether to Landlord or to others. As used in Subsections
19.2.1(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease through the
date of any judgment against Tenant, but in no case greater than the maximum
amount of such interest permitted by law. As used in Subsection 19.2.l (iii)
above, the “worth at the time of award” shall be computed by discounting future
liabilities after the date of any judgment against Tenant at the discount rate
of the Federal Reserve Bank of New York.
               19.2.2 Maintain Tenant’s right to possession in which case this
Lease shall continue in effect whether or not Tenant shall have vacated or
abandoned the Premises. In such event, Landlord shall be entitled to enforce all
of Landlord’s rights and remedies under this Lease, including the right to
recover the rent as it becomes due hereunder. No action by Landlord shall be
deemed a termination of this Lease except written notice by Landlord delivered
to Tenant expressly declaring a termination of this Lease. If Landlord maintains
Tenant’s right to possession, Landlord may thereafter elect to terminate this
Lease.
               19.2.3 Terminate this Lease and, in addition to any recoveries
Landlord may seek under Section 19.2.1, bring an action to re-enter and regain
possession of the Premises in the manner provided by the laws of the
Commonwealth of Massachusetts then in effect.
               19.2.4 Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the Commonwealth of
Massachusetts.
               19.2.5 Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under Sections 19.2.1 through 19.2.4, above,
or any law or other provision of this Lease), without prior demand or notice
except as required by applicable law, to seek any declaratory, injunctive or
other equitable relief, and specifically enforce this Lease, or restrain or
enjoin a violation or breach of any provision hereof; provided, however, that
Landlord shall use commercially reasonable efforts to mitigate damages.
          19.3 Subleases of Tenant. If Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate

46



--------------------------------------------------------------------------------



 



any and all subleases, licenses, concessions or other consensual arrangements
for possession entered into by Tenant and affecting the Premises or may, in
Landlord’s sole discretion, succeed to Tenant’s interest in such subleases,
licenses, concessions or arrangements. If Landlord has terminated this Lease and
elected to succeed to Tenant’s interest in any such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder.
          19.4 No Relief From Forfeiture After Default. Tenant waives all rights
of redemption or relief from forfeiture under any present or future laws or
statutes, in the event Tenant is evicted or Landlord otherwise lawfully takes
possession of the Premises by reason of any default by Tenant under this Lease.
          19.5 Efforts to Relet. No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.
          19.6 Landlord Default. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord’s failure to
perform, or in the case of Emergency (as defined in Section 7.1 above),
sufficiently promptly to prevent avoidable material damage to persons and
property, subject in all cases to force majeure; provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall promptly commence such performance within such thirty (30) day
period and thereafter diligently pursues the same to completion, subject to
force majeure. Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary, take
such action as may be reasonably required to cure said default, and/or exercise
any of its rights provided at law or in equity, and Landlord shall reimburse
Tenant for its reasonable out-of-pocket costs to third parties in effecting such
cure within thirty (30) days after receipt of Tenant’s invoice therefore
accompanied by copies of all invoices and statements detailing such costs and
such other information as may reasonably be requested by Landlord. Tenant shall
have no right to offset or withhold the payment or Rent as a result of
Landlord’s default, and except as expressly provided in Sections 6.3, 11.1 and
13.1, Tenant shall have no right to an abatement of rent or to terminate this
Lease as the result of Landlord’s default.
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
          Landlord covenants that subject to Tenant’s performance of its
obligations under this Lease Tenant shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the

47



--------------------------------------------------------------------------------



 



Premises subject to the terms, covenants, conditions, provisions and agreements
hereof without interference by any persons lawfully claiming by or through
Landlord. The foregoing covenant is in lieu of any other covenant express or
implied.
ARTICLE 21
SPECIAL TERMINATION PROVISION
          21.1 Special Termination Provision. Subject to the full and complete
satisfaction of the Termination Conditions Precedent (as hereinafter defined),
Tenant shall have the one(1) time irrevocable option to terminate this Lease
effective as of July 31, 2016 (the “Termination Date”), in accordance with the
provisions of this Article 21; provided, however, Tenant shall provide a
Termination Notice (hereinafter defined) to Landlord by not later than July 31,
2015 (time being of the essence of the delivery of said Termination Notice).
Provided that all of the Termination Conditions Precedent have been fully and
completely satisfied then this Lease shall terminate effective as of the
Termination Date. In the event of such termination, the Lease Term shall end and
expire on the applicable date as fully and completely as if such date were the
expiration date specified for the Lease Term. Any such termination of this Lease
shall be subject to all of the terms and conditions of this Lease, including,
without limitation, Article 15 of this Lease. In addition, if Tenant fails to
deliver a timely Termination Notice (time being of the essence thereof), or to
satisfy the foregoing Termination Conditions Precedent, including, without
limitation, the delivery of the Termination Payment, then any Termination Notice
delivered by Tenant shall be null and void and of no force and effect, Tenant
shall have no right to terminate this Lease pursuant to this Article 21, and
this Lease shall remain in full force and effect in accordance with the terms
hereof.
          21.2 Definitions-Termination Conditions Precedent, Termination Notice,
Termination Payment. For purposes of this Article 21, the “Termination
Conditions Precedent” shall mean the following: (i) Tenant timely and properly
delivers to Landlord a Termination Notice, (ii) no Event of Default shall have
occurred under this Lease, (iii) the Termination Notice is accompanied by
payment of fifty percent (50%) of the Termination Payment (as hereinafter
defined), which payment shall be fully earned by Landlord when due and shall be
nonrefundable under any circumstance when paid; and (iv) the balance of the
Termination Payment (less an amount reasonably determined by Landlord as the
interest that would be earned on fifty percent (50%) of the Termination Payment
for a period of three hundred and thirty five (335) days at an interest rate
determined by reference to the interest rate for a US Treasury Note with a
maturity matching as closely as possible the three hundred and thirty five
(335) day period as announced on the date of the Termination Notice in the Wall
Street Journal or, if the Wall Street Journal is not in existence or no longer
publishes such rates, a similar financial publication) is paid to Landlord on or
before the date that is thirty (30) days prior to the Termination Date, which
payment shall be fully earned by Landlord when due and shall be nonrefundable
under any circumstance when paid. For purposes of this Article 21, a
“Termination Notice” shall mean a written notice from Tenant duly delivered to
Landlord on or prior to July 31, 2015, which expressly states the intention of
Tenant to terminate this Lease in accordance with and subject to the terms and
conditions of this Article 21. The “Termination Payment” shall mean an amount
equal to Two Million One Hundred Seventy One Thousand Five Hundred Seventy Nine
Dollars ($2,171,579), paid in lawful money of the United States by

48



--------------------------------------------------------------------------------



 



wire transfer of funds, without set-off, counterclaim, abatement or declaration.
ARTICLE 22
SATELLITE DISH
          22.1 Satellite Dish. Subject to the provisions and conditions of this
Article 22, Landlord hereby consents to (i) Tenant’s continued operation of the
satellite dish located on the roof of Building 4, in its current location, size
and configuration (the “Building 4 Dish”); and (ii) Tenant’s continued operation
of the satellite dish located on the roof of the Building, in its current
location, size and configuration (the “Building 2 Dish” and collectively with
the Building 4 Dish, the “Satellite Dishes”). Tenant agrees and hereby covenants
to Landlord as follows:
                    22.1.1 Installation, service, repair, maintenance and
removal of the Satellite Dishes shall be performed by a reputable contractor
that has been approved by Landlord in writing. Installation, service, repair and
maintenance of the Satellite Dishes shall be performed during normal office
hours (8:00 a.m. to 5:00 p.m., Monday to Friday). Tenant shall have access to
the roof of the Building and to the roof of Building 4 for the purposes of such
maintenance; provided, however, that Tenant shall not have access to the roof of
any building in the Project unless accompanied by Landlord’s agent;
                    22.1.2 The installation, operation and maintenance of the
Satellite Dishes shall not interfere with the peaceful enjoyment by any other
tenant of its respective premises and/or the operation of any other antennae or
satellite dishes which may be permitted by Landlord;
                    22.1.3 Tenant shall be solely liable for the installation,
maintenance, repair and removal of the Satellite Dishes, and shall remove the
Satellite Dishes and repair any damage caused by such removal prior to the
expiration or earlier termination of the Lease. The operation, maintenance and
removal of the Satellite Dishes shall be performed (i) in a good and workmanlike
manner, so that they would not create a hazard to life or property; (ii) in
compliance with all applicable federal, state and local laws, regulations and
ordinances, (iii) with due care and regard for safety and in a manner that will
not cause injury or death to persons or damage to property; (iv) so that no lien
or other encumbrance shall be placed on any portion of the Project, and (v) in a
way that will not limit or void any warranty on the roof nor cause nor permit
leaking of the roof, nor impair the structural integrity of any building in the
Project;
                    22.1.4 Tenant shall insure that its use and operation of the
Satellite Dishes does not create a nuisance;
                    22.1.5 There shall be no penetrations of the roof of any
building in the Project unless specifically approved by Landlord in writing.
Whether or not Landlord approves such penetrations, in the event the roof leaks,
or any other physical damage to the roof occurs as a result of the installation
and/or maintenance of the Satellite Dishes, Landlord shall provide written
notice of such leaks and upon receipt of such notice Tenant shall meet with
Landlord or its agent within twenty-four (24) hours to determine the extent of
such damage, and any required

49



--------------------------------------------------------------------------------



 



repairs shall be performed by a licensed roofing contractor approved by Landlord
at the sole cost and expense of Tenant. If Tenant fails to meet with Landlord as
set forth above, declines to complete such repairs and/or to have such repairs
completed within seven days (or such shorter time as may be prudent under the
circumstances), Landlord may, but shall not be obligated to, have the roof
repaired, and Tenant shall reimburse Landlord for the cost thereof as additional
rent within ten (10) days after receipt of an invoice from Landlord;
notwithstanding the foregoing, so long as Landlord is able to undertake said
repairs and Tenant reimburses Landlord for the cost thereof as set forth above,
Tenant shall not be deemed to be in default under this Lease for failing to have
undertaken such repairs; and
                    22.1.6 Tenant’s subcontractors for installation,
maintenance, service and repair of the Satellite Dishes shall carry and maintain
in force the following insurance with companies reasonable satisfactory to
Landlord, and Tenant shall provide Landlord with insurance certificates
specifying such coverage within thirty (30) days after the Lease Commencement
Date (or prior to the performance of any work by such contractors, if earlier),
and annually thereafter:

  (i)   Worker’s Compensation and Employer’s Liability insurance coverage for
all employees engaged in performing services in connection with the Satellite
Dishes, in accordance with all laws which may be applicable to said employees;  
  (ii)   Comprehensive General Liability Insurance in the amount of One Million
Dollars ($1,000,000) for injury, death, or tangible property damage resulting
from each occurrence with a Two Million Dollar ($2,000,000) aggregate limit; and
    (iii)   Automobile Liability insurance coverage covering owned, non-owned,
and rented automotive equipment providing at least Five Hundred Thousand Dollars
($500,000) for coverage of injury, death or tangible property damage resulting
from each occurrence.

          22.2 Indemnification. Tenant shall indemnify, defend and hold
Landlord, and its partners, members, employees, contractors, agents and
representatives from and against all claims, actions, damages, liability, or
other expense, including, without limitation, reasonable attorneys’ fees, which
arise or are alleged to arise as a result of (i) the negligence, misfeasance or
willful misconduct of Tenant, its employees, officers, agents, representatives,
invitees or contractors resulting in any accident or injury to any person or
damage to property (including without limitation, damages to the roof of the
Building or the structural integrity thereof, and leaking and damages related to
or caused by leaking related to the installation, operation or maintenance of
the Satellite Dishes), (ii) any breach of the agreements, representations and
warranties set forth in this Article 22.

50



--------------------------------------------------------------------------------



 



ARTICLE 23
SIGNS
          23.1 Monument Signage. Subject to the provisions and conditions of
this Article 23, Landlord hereby consents to Tenant’s continued maintenance of
the monument sign (the “Existing Monument”) at the entrance of the Project
adjacent to the Building 2 North Parking Field (hereinafter defined). Provided
that Landlord is permitted by the City of Marlborough and any other governmental
authority having jurisdiction, to place signage at the entrance to the Project
(in addition to the Existing Monument), then Tenant may retain the Existing
Monument at the entrance to the Project, provided that Landlord, at Landlord’s
election, may relocate the Existing Monument to another position at the entrance
to the Project designated by Landlord. If the City of Marlborough does not
permit signage at the entrance to the Project in addition to the Existing
Monument or if the size or configuration of Landlord’s sign would be affected by
the existence of the Existing Monument, then Landlord shall have the right to
modify the Existing Monument, at Landlord’s sole cost and expense, to include
other tenants on the Existing Monument, provided Tenant’s name on the Existing
Monument will be displayed in a prominent manner (as used herein, “prominent”
shall mean in a manner which is consistent with the standards applicable to
major tenants in Comparable Buildings, being first in any list of tenants, and
having letters at least as big as provided for all other major tenants in the
Property, subject to the requirements of the covenants, conditions and
restrictions of record and the requirements of the City of Marlborough,
Massachusetts).
          23.2 Building Signage. Subject to the provisions and conditions of
this Article 23, Tenant shall have the exclusive right at Tenant’s sole cost and
expense, with Landlord’s prior written consent as to content, size, form and
location to place a single sign on the exterior of the Building. Under no
circumstances shall Tenant place a sign on any roof of the Building. Subject to
the provisions and conditions of this Article 23, Landlord hereby consents to
Tenant’s continued maintenance of Tenant’s interior lobby on level 2 of Building
2 and common area signage at the Project existing as of the Lease Commencement
Date.
          23.3 General Signage Provisions. Tenant shall, at its sole cost and
expense, prepare all plans and specifications relating to such signs, obtain all
permits and approvals from governmental authorities required in connection with
such signs, and bear all costs and expenses of constructing, maintaining,
repairing, and replacing such signs and the Existing Monument. Landlord shall
have no obligations or liabilities with respect to the design of such signs, the
obtaining of any required permits or approvals with respect thereto, or the
construction, installation, maintenance, repair or replacement thereof, all of
which shall be at the sole risk, and sole cost and expense of Tenant. All of
Tenant’s signs and the Existing Monument (and Landlord’s monument at the
entrance to the Project), shall comply with the requirements of the covenants,
conditions and restrictions of record and the requirements of the City of
Marlborough, Massachusetts, and Tenant shall maintain all of Tenant’s signs and
the Existing Monument in good condition, in accordance with Comparable
Buildings. All sign(s) and the Existing Monument (excluding Landlord’s monument
signs) shall be removed by Tenant and the Premises, Building and/or Project (as
the case may be) restored, at the sole cost and expense of Tenant, upon the
expiration or sooner termination of the Lease.

51



--------------------------------------------------------------------------------



 



ARTICLE 24
COMPLIANCE WITH LAW
          Tenant shall not do anything or suffer anything to be done in or about
the Premises or the Project which will in any way conflict with any law,
statute, ordinance, decrees, codes (including without limitation building,
zoning and accessibility codes), common law, judgments, orders, rulings, awards
or other governmental or quasi-governmental rule, regulation or requirement now
in force or which may hereafter be enacted or promulgated including any
“Environmental Laws” as that term is defined in Section 29.31 of this Lease
(“Applicable Laws”). Tenant shall promptly provide to Landlord a copy of any
written notice received by Tenant of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises. At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures to the extent that such
governmental measures relate to Tenant’s particular use of the Premises or any
Alterations located in the Premises. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a commonwealth, state, federal or
local governmental body charged with the establishment, regulation and
enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations to the extent
such standards or regulations relate to Tenant’s particular use of the Premises
or any Alterations located in the Premises; provided that Landlord shall comply
with any standards or regulations which relate to the Base Building or the
Building Systems, unless such compliance obligations are triggered by the
Alterations in the Premises, in which event such compliance obligations shall be
at Tenant’s sole cost and expense; provided further, and notwithstanding the
foregoing, that Tenant shall not be required to make any repair to, modification
of, or addition to the Base Building or the Building Systems except and to the
extent required because of Tenant’s particular use of the Premises. The judgment
of any court of competent jurisdiction or the admission by either party hereto
in any judicial action, regardless of whether this other party is a party
thereto, that such party has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant. Landlord shall comply
in all material respects with all Applicable Laws relating to the Project, Base
Building and Building Systems, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord’s failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant’s Parties or create a
significant health hazard for Tenant’s Parties or otherwise materially interfere
with or materially affect Tenant’s Permitted Use and enjoyment of the Premises.
Landlord shall be permitted to include in Operating Expenses any costs or
expenses incurred by Landlord under this Article 24 to the extent consistent
with, and amortized to the extent required by, the TCCs of Section 4.2.4 of this
Lease, subject to the limitations set forth in Section 4.2.4 (J).
ARTICLE 25
LATE CHARGES
          If any installment of Rent or any other sum due from Tenant shall not
be received by Landlord or Landlord’s designee within five (5) business days
following written notice that Base

52



--------------------------------------------------------------------------------



 



Rent, Tenant’s Electricity Cost and/or monthly payments of Tenant’s Share of any
Estimated Excess was not paid when due (provided, however, that Landlord shall
not be required to give Tenant written notice more than three (3) times in any
twelve (12) month period), or within thirty (30) business days following written
notice that such amount was not paid when due for any other item of Additional
Rent and other sums which may become due under this Lease, then Tenant shall pay
to Landlord a late charge equal to three percent (3%) of the overdue amount. The
late charge shall be deemed Additional Rent and the right to require it shall be
in addition to all of Landlord’s other rights and remedies hereunder or at law
and shall not be construed as liquidated damages or as limiting Landlord’s
remedies in any manner. In addition to the late charge described above, any Rent
or other amounts owing hereunder which are not paid within five (5) business
days following the due date for Base Rent, Tenant’s Electricity Cost and/or
monthly payments of Tenant’s Share of any Estimated Excess, or within thirty
(30) business days following written notice that such amount was not paid when
due for any other item of Additional Rent and other sums which may become due
under this Lease shall bear interest from the date when due until paid at an
annual interest rate equal to the Prime Rate (as stated under the column “Money
Rates” in The Wall Street Journal) plus four percent (4%); provided, however, in
no event shall such annual interest rate exceed the highest annual interest rate
permitted by Applicable Law.
ARTICLE 26
LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT
          26.1 Landlord’s Cure. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
          26.2 Tenant’s Reimbursement. Except as may be specifically provided to
the contrary in this Lease, Tenant shall pay to Landlord, within ten (10) days
following delivery by Landlord to Tenant of receipts therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant’s defaults pursuant to the provisions
of Section 26.1; and (ii) sums equal to all losses, costs, liabilities, damages
and expenses referred to in Article 10 of this Lease. All of such sums shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. Tenant’s obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease.

53



--------------------------------------------------------------------------------



 



ARTICLE 27
ENTRY BY LANDLORD
          Landlord reserves the right during normal business hours, upon no less
than twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency), and in compliance with Tenant’s reasonable security measures, to
enter the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last six (6) months of the Lease Term, tenants, or
prospective tenants; (iii) post notices of nonresponsibility; or (iv) improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to a breach of this Lease
as provided in Article 19; and (C) during normal business hours, upon
forty-eight (48) hours prior notice, perform any covenants of Tenant which
Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent and may take such reasonable steps as required to accomplish
the stated purposes. In connection with any entry into the Premises, Landlord
agrees to make reasonable efforts to minimize interference with Tenant’s
operations in the Premises caused by such entry and to minimize the duration of
any such interference. Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with Tenant’s business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby, except with respect to damage to Tenant’s personal
property or the amount of any physical injury, but only to the extent such
damage is caused by the negligent acts or omissions or willful misconduct of
Landlord, its agents, employees and contractors, and in such event, only the
extent not covered by Tenant’s insurance required to be carried hereunder. For
each of the above purposes, Landlord shall at all times have a key or card key
with which to unlock all the doors in the Premises, excluding Tenant’s vaults,
safes and special security areas designated in advance by Tenant (the “Security
Areas”). Notwithstanding anything set forth in this Article 27 to the contrary,
Landlord shall have no access or inspection rights as to the Security Areas,
except in the event of an emergency where such entry is reasonably required. In
an emergency, Landlord and its agents, employees and contractors shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises, provided Landlord has reasonably attempted, but to no avail, to
obtain Tenant’s immediate cooperation in connection therewith. Any entry into
the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises. No provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed to be performed by Landlord herein.
ARTICLE 28
TENANT PARKING
          Tenant and the Tenant’s parties (including Tenant’s visitors) shall be
entitled to utilize, without charge, and on a non-exclusive basis, commencing on
the Lease Commencement Date,

54



--------------------------------------------------------------------------------



 



the amount of unreserved and unassigned parking spaces in the Project set forth
in Section 9 of the Summary (“Tenant’s Project Parking”); provided, however,
that Landlord shall permit fourteen (14) of the spaces to which Tenant is
entitled under Section 9 of the Summary to be reserved in the 350 Campus Drive
North Parking field as shown in Exhibit H (the “Building 2 North Parking Field”)
as near as possible to the entrance of the Building for the exclusive use of
Tenant’s visitors, and Landlord shall install and maintain signage restricting
parking for such exclusive spaces and Tenant shall reimburse Landlord for the
cost of installing, repairing and maintaining said signs as Additional Rent.
Landlord shall have no obligation to police or enforce the restrictions on the
use of said reserved parking spaces. Upon leasing by Landlord of any portion of
the Building to a tenant other than Tenant, as part of Tenant’s Project Parking,
Tenant shall only have the non-exclusive use of Tenant’s Building Share of the
spaces in the Building 2 North Parking Field (“Tenant’s Building 2 North Parking
Spaces”), which Tenant’s Building 2 North Parking Spaces shall include the 14
parking spaces reserved for Tenant’s visitors described in this Article 28.
Tenant shall cooperate with Landlord to ensure that Tenant’s agents, servants,
employees, and contractors (collectively, “Tenant Parties”) comply with the
Rules and Regulations which are prescribed from time to time by Landlord for the
orderly operation and use of the parking areas where the parking spaces are
located, including Tenant’s cooperation in seeing that Tenant’s employees and
visitors also comply with such Rules and Regulations and Tenant not being in
default under this Lease beyond any applicable notice and cure period. Landlord
specifically reserves the right to make reasonable changes to the size,
configuration, design, layout and all other aspects of the Project parking areas
and improvements at any time upon thirty (30) days’ prior written notice to
Tenant and Tenant acknowledges and agrees that Landlord may, without incurring
any liability to Tenant and without any abatement of Rent under this Lease, from
time to time, temporarily close-off or restrict access to portions of the
Project parking areas only for purposes of permitting or facilitating any such
construction, alteration or improvements, not to exceed, without Tenant’s
approval, ten (10) business days in any twelve (12) month period; provided,
however, that Landlord will undertake reasonable efforts to minimize the number
of parking spaces affected by and the duration of any such temporary
restrictions on use of the parking areas. In no event shall Tenant’s Share of
parking on the Project be permanently reduced below any minimum parking ratio
required under Applicable Laws or in any manner which would materially,
adversely interfere with Tenant’s use and occupancy of the Premises. Landlord
may delegate its responsibilities hereunder to a parking operator in which case
such parking operator shall have all the rights of control attributed hereby to
the Landlord. The parking spaces available to Tenant pursuant to this Article 28
are provided to Tenant solely for use by the Tenant Parties and such spaces may
not be transferred, assigned, subleased or otherwise alienated by Tenant, except
on a pro-rata basis in connection with an assignment or subletting of the
Premises permitted or approved in accordance with the TCCs of Article 14. Tenant
shall not utilize any of the Project parking areas for the long term (e.g., over
two weeks) storage of vehicles owned by Tenant, its employees, contractors and
consultants.
ARTICLE 29
MISCELLANEOUS PROVISIONS
          29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women,

55



--------------------------------------------------------------------------------



 



as the case may require, shall in all cases be assumed as though in each case
fully expressed. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.
          29.2 Binding Effect. Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
          29.3 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.
          29.4 Transfer of Landlord’s Interest. Tenant acknowledges that
Landlord has the right to transfer all or any portion of its interest in the
Project or Building and in this Lease, and Tenant agrees that in the event of
any such transfer, Landlord shall automatically be released from all liability
under this Lease not accrued on or prior to the date of the transfer, and Tenant
agrees to look solely to such transferee for the performance of Landlord’s
obligations hereunder for events occurring after the date of transfer and to
attorn to such transferee. Tenant further acknowledges that Landlord may assign
its interest in this Lease to a mortgage lender as additional security. Landlord
acknowledges that to the extent any Landlord obligation or liability under this
Lease is accrued prior to the date of such transfer or assignment which is not
assumed by the transferee or assignee, the same shall remain an obligation of
Landlord.
          29.5 Notice of Lease. Prior to the Lease Commencement Date, both
parties shall execute and acknowledge an amended and restated notice of lease in
the form attached hereto as Exhibit G (the “Amended and Restated Notice of
Lease”), to be recorded on the Lease Commencement Date at Tenant’s sole cost and
expense.
          29.6 Landlord’s Title. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord.
          29.7 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
          29.8 Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
          29.9 Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

56



--------------------------------------------------------------------------------



 



          29.10 Partial Invalidity. If any term, provision or condition
contained in this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
          29.11 No Warranty. In executing and delivering this Lease, Tenant has
not relied on any representations (except as specifically set forth in this
Lease), including, but not limited to, any representation as to the amount of
any item comprising Additional Rent or the amount of the Additional Rent in the
aggregate or that Landlord is furnishing the same services to other tenants, at
all, on the same level or on the same basis, or any warranty or any statement of
Landlord which is not set forth herein or in one (1) or more of the exhibits
attached hereto.
          29.12 Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Project. Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 29.12 shall inure to the benefit of Landlord’s and the
Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), or member
(if Landlord is a limited liability company) have any liability for the
performance of Landlord’s obligations under this Lease. Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant’s business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, in each case, however occurring.
          29.13 Entire Agreement. It is understood and acknowledged that there
are no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties’ entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the TCCs of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto. For the avoidance of doubt, the
License Agreement between the parties dated July 18, 2005 is not affected by
this clause.
          29.14 Right to Lease. Landlord reserves the absolute right to effect
such other tenancies in the Project as Landlord in the exercise of its sole
business judgment shall determine to best promote the interests of the Building
or Project. Tenant does not rely on the fact, nor

57



--------------------------------------------------------------------------------



 



does Landlord represent, that any specific tenant or type or number of tenants
shall, during the Lease Term, occupy any space in the Building or Project.
          29.15 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God (including inclement weather), inability
to obtain utilities (subject to the provisions of Section 6.3), labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure; provided,
however, such extension shall not exceed sixty (60) consecutive days.
          29.16 Notices. All notices, demands, statements, designations,
approvals or other communications (collectively, “Notices”) given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (A) sent by United States certified or registered mail, postage
prepaid, return receipt requested (“Mail”), (B) transmitted by telecopy, if such
telecopy is promptly followed by a Notice sent by Mail, (C) delivered by a
nationally recognized overnight courier, or (D) delivered personally. Any Notice
shall be sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made or attempted to be made. If
Tenant is required under any separate written agreement between Tenant and a
mortgagee or ground lessor to notify such party of any default by Landlord under
this Lease, then Tenant shall give to such mortgagee or ground or underlying
lessor written notice of any default by Landlord under the TCCs of this Lease by
registered or certified mail, and such mortgagee or ground or underlying lessor
shall be given a reasonable opportunity to cure such default prior to Tenant’s
exercising any remedy available to Tenant. As of the date of this Lease, any
Notices to Landlord and Tenant must be sent, transmitted, or delivered, as the
case may be, to the following addresses:
Landlord:
Bel Marlborough I LLC
c/o Eaton Vance Management
2 International Place
Boston, Massachusetts 02110
Attn:Real Estate Investment Group,
Director of Asset Management
with copies to:

58



--------------------------------------------------------------------------------



 



Bel Marlborough I LLC
c/o Eaton Vance Management
2 International Place
Boston, Massachusetts 02110
Attn: General Counsel
Tenant:
3Com Corporation
350 Campus Drive
Marlborough, Massachusetts 01752
Attention: Real Estate Department
with copies to:
3Com Corporation
350 Campus Drive
Marlborough, Massachusetts 01752
Attention: Legal Department
          29.17 Joint and Several. If there is more than one (1) Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.
          29.18 Authority. Each individual executing this Lease hereby
represents and warrants that Landlord or Tenant, as applicable, is a duly formed
and existing entity qualified to do business in the Commonwealth of
Massachusetts and has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Landlord or Tenant is authorized to do
so.
          29.19 Attorneys’ Fees. In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
          29.20 Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts. Except as
otherwise provided herein, all disputes arising hereunder, and all legal actions
and proceedings related thereto, shall be solely and exclusively initiated and
maintained in the court with the appropriate jurisdiction located in the
Commonwealth of Massachusetts. IN ANY ACTION OR PROCEEDING ARISING HEREFROM,
LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT
COURT WITHIN THE COMMONWEALTH OF MASSACHUSETTS, AND (II) SERVICE OF PROCESS BY
ANY MEANS AUTHORIZED BY MASSACHUSETTS LAW. IN THE EVENT LANDLORD COMMENCES ANY

59



--------------------------------------------------------------------------------



 



SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT,
TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS
SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT
SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
          29.21 Submission of Lease. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of, option
for or option to lease, and it is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.
          29.22 Brokers. Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, excepting only the real estate brokers or
agents specified in Section 12 of the Summary (the “Brokers”), and that they
know of no other real estate broker or agent who is entitled to a commission in
connection with this Lease. Landlord shall be responsible for payment of a
commission to Brokers pursuant to separate agreements between Landlord and
Brokers. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.
          29.23 Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense except as expressly provided in Sections 7.1 and
19.6, or to any setoff of the Rent or other amounts owing hereunder against
Landlord, and Tenant shall have no right to any abatement of Rent except as
expressly provided in Sections 6.3, 11.1 and 13.1.
          29.24 Project or Building Name and Signage. Subject to Article 23,
Landlord shall have the right at any time to change the name of the Project or
Building and to install, affix and maintain any and all signs on the exterior
and on the interior of the Project or Building as Landlord may, in Landlord’s
sole discretion, desire. Tenant shall not use the name of the Project or
Building or use pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.
          29.25 Counterparts. This Lease may be executed in counterparts with
the same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
          29.26 Confidentiality. Tenant hereby acknowledges that the contents of
this Lease and any related documents are confidential information. Tenant shall
keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than Tenant’s
partners, administrators, consultants, financial, legal, and

60



--------------------------------------------------------------------------------



 



space planning consultants, a prospective Transferee, and except as required by
Applicable Law or in connection with a dispute or litigation hereunder or as
required by subpoena.
          29.27 Transportation Management. Tenant shall comply with all present
or future programs required by Applicable Law (provided Landlord provides Tenant
with sufficient prior notice of such program’s requirements) which are intended
to manage parking, transportation or traffic in and around the Project, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.
          29.28 Building Renovations. Except as expressly set forth in
Section 5.5, Landlord has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, Building, or any
part thereof and Tenant acknowledges that, except as expressly set forth in
Section 5.4, no representations or warranties respecting the condition of the
Premises or the Building have been made by Landlord to Tenant. However, Tenant
hereby acknowledges that Landlord may during the Lease Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Project, the Building
and/or the Premises including without limitation the parking structure, Common
Areas, systems and equipment, roof, and structural portions of the same. Tenant
hereby agrees that such Renovations and Landlord’s actions in connection with
such Renovations shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of Rent except as expressly provided in
Section 6.3. Landlord shall have no responsibility or for any reason be liable
to Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions provided the performance of such Renovations does not
materially adversely interfere with Tenant’s use or occupancy of the Premises,
the Project or the Common Areas for the Permitted Use.
          29.29 No Violation. Landlord and Tenant hereby warrant and represent
that neither its execution of nor performance under this Lease shall cause
either party to be in violation of any agreement, instrument, contract, law,
rule or regulation by which it is bound, and each party shall protect, defend,
indemnify and hold the other harmless against any claims, demands, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from Tenant’s breach of this
warranty and representation.
          29.30 Communications and Computer Lines. Tenant shall have the use of,
and right of access upon reasonable advance written notice to Landlord to
maintain, any existing communications or computer wires and cables
(collectively, the “Lines”) located in the Building and connecting the Building
to the Building 4 Dish and the Conference Facilities, and, subject to the
provisions of Article 8 (including, without limitation, Landlord’s conditioning
its approval upon the restoration of any portion of the Project disturbed by
such installation) shall have the right at its sole cost and expense to install
and maintain its own additional wires, cables, conduits, auxiliary equipment and
other related equipment and facilities from the public street

61



--------------------------------------------------------------------------------



 



into the Project, the Building and the Premises, and between the Building and
the Conference Facilities.
          29.31 Hazardous Substances.
               29.31.1 Definitions. For purposes of this Lease, the following
definitions shall apply: “Hazardous Material(s)” shall mean any substance or
material that is described as a toxic or hazardous substance, waste, material,
pollutant, contaminant or infectious waste, or any matter that in certain
specified quantities would be injurious to the public health or welfare, or
words of similar import, in any of the “Environmental Laws,” as that term is
defined below in this Section 29.31.1, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive
matter, medical waste, and chemicals which may cause cancer or reproductive
toxicity. “Environmental Laws” shall mean all federal, state, commonwealth,
local and quasi-governmental laws (whether under common law, statute or
otherwise), ordinances, decrees, codes, rulings, awards, rules, regulations and
guidance documents now or hereafter be enacted or promulgated as amended from
time to time, in any way relating to or regulating Hazardous Materials.
               29.31.2 Compliance with Environmental Laws. Tenant covenants that
during the Lease Term, Tenant shall comply with all Environmental Laws
pertaining to its use of the Premises and the Project. Tenant shall not use,
store, handle or dispose of any Hazardous Materials, other than standard office
products in quantities and of types consistent with tenants of Comparable
Buildings, all of which shall be used, stored, handled and disposed of in
accordance with applicable Environmental Laws.
               29.31.3 Indemnification. Tenant agrees to indemnify, defend,
protect and hold harmless the Landlord Parties from any and all Claims arising
from any Hazardous Materials to the extent placed in, on, under or about the
Premises or the Project at any time beginning on November 26, 2002 by Tenant or
Tenant Parties. Landlord agrees to indemnify, defend, protect and hold harmless
the Tenant Parties from any and all Claims arising from any Hazardous Materials
released, stored, used or discharged by Landlord, its employees, agents and
contractors, prior to the Lease Commencement Date or during the Lease Term.
          29.32 Development of the Project.
               29.32.1 Subdivision. Subject to the requirements of Article 28,
Landlord reserves the right to further subdivide all or a portion of the Project
and to add to, remove, or otherwise change the parking areas and Common Areas.
In the event of any such change, an equitable adjustment to the Tenant’s Share,
if appropriate, shall be made.
               29.32.2 Other Improvements. If portions of the Project or
property adjacent to the Project (collectively, the “Other Improvements”) are
owned by an entity other than Landlord, Landlord, at its option, may enter into
an agreement with the owner or owners of any

62



--------------------------------------------------------------------------------



 



or all of the Other Improvements to provide (i) for reciprocal rights of access
and/or use of the Project and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and the Other Improvements, (iii) for the allocation of a
portion of the Direct Expenses to the Other Improvements and the operating
expenses and taxes for the Other Improvements to the Project, and (iv) for the
use or improvement of the Other Improvements and/or the Project in connection
with the improvement, construction, and/or excavation of the Other Improvements
and/or the Project. Nothing contained herein shall be deemed or construed to
limit or otherwise affect Landlord’s right to convey all or any portion of the
Project or any other of Landlord’s rights described in this Lease.
               29.32.3 Construction of Project and Other Improvements. Tenant
acknowledges that portions of the Project and/or the Other improvements may be
under construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction, provided such construction by
Landlord does not interfere with Tenant’s use or occupancy of the Premises, the
Project or the Common Areas for the Permitted Use.
               29.33 No Consequential Damages. Notwithstanding any provision of
this Lease to the contrary, except as specifically set forth in Article 16 of
this lease, under no circumstances shall either party hereto be liable to the
other party for any consequential, incidental or special damages.
               29.34 Waiver of Landlord’s Lien. Landlord understands that Tenant
may lease and/or purchase with purchase money financing certain of the
Alterations, fixtures and equipment which may be installed in or used in
connection with the Premises from time to time during the Lease Term. Landlord
hereby agrees, upon written request of Tenant, to release, waive or subordinate
any landlord’s lien to any such equipment leases, retained title contracts,
security interest or other forms of purchase money financing and within ten
(10) business days after Tenant’s written request, to execute documents, in form
and substance reasonably satisfactory to Landlord, that permit the equipment
lessors, title and lien holders, as applicable, the right to enter the Premises
during the Lease Term for the sole purpose of exercising their rights to such
Alterations, fixtures and equipment subject to such leases, retained title
contracts, security interest or other forms of purchase money financing and to
foreclose upon and remove such collateral from the Premises, provided that any
damage to the Premises caused by such removal is promptly repaired and restored.
               29.35 Compliance with TIF Agreement. Landlord and Tenant
acknowledge that there is a Tax Increment Financing Agreement by and between the
City of Marlborough and BNP Leasing Corporation dated January 31, 1997, as
amended by an Agreement by and between the City of Marlborough and 3Com
Corporation dated February 25, 2002, concerning the Property (as may be amended
from time to time, the “TIF Agreement”). Tenant agrees to comply with the
provisions of the TIF Agreement that pertain to 3COM Corporation and to provide
such information as may reasonably be requested by Landlord to facilitate
Landlord’s compliance with any requirements of the TIF Agreement. Landlord
agrees to take reasonably

63



--------------------------------------------------------------------------------



 



commercial steps, at no cost or expense to Landlord, to maintain the benefits of
the TIF Agreement.
     29.36 Campus Operations. At the written request of Tenant, Landlord will
schedule a meeting with Tenant’s real estate professionals to address any issues
or concerns that Tenant has with the operations of the Project, provided that
there shall be no obligation of Landlord and Tenant to have a meeting pursuant
to this Section 29.36 more than one (1) time in any calendar quarter during the
Lease Term.
ARTICLE 30
RIGHT OF FIRST OFFER TO LEASE
ADDITIONAL SPACE IN THE BUILDING
     30.1 Right of First Offer to Lease Additional Space in the Building.
Provided (i) that Tenant is not in default of its obligations under the Lease
beyond any applicable notice and grace periods, (ii) has not defaulted more than
twice in the payment of any monetary obligation in excess of Fifty Thousand
Dollars ($50,000) under the Lease (beyond applicable notice and grace periods)
during the prior twenty-four (24) month period, (iii) is not the subject of any
bankruptcy or insolvency proceedings, and is not insolvent, as of the date the
offer is made, the date the offer is accepted, and as of the date of the
commencement of the term of the lease with respect to such space, and
(iv) Tenant and/or its Affiliates are in occupancy of one hundred percent (100%)
of the Premises (free of any subleases, other than subleases pursuant to
Section 14.7, above), Tenant shall have a right of first offer to lease with
respect to any space available or becoming available for lease on the second
floor in the Building prior to the expiration or earlier termination of the
Lease Term including any renewals thereof (such right to be exercised as more
fully set forth in Subsection 30.2 below).
     Tenant’s right of first offer with respect to such space shall be
continuing, but if Tenant does not accept the space when first offered by
Landlord:

  a.   Landlord shall have no obligation to re-offer the same space to Tenant
for a period of one (1) year but, if any portion of the same space is still
available one (1) year later (and the Lease Term with respect to the Premises
has not expired or been terminated pursuant to the terms of the Lease, as
amended and Tenant is in compliance with Section 30.1), Landlord shall re-offer
said portion of the space to Tenant and Tenant must respond to such re-offer
within a period of ten (10) business days;     b.   Tenant’s right of first
offer with respect to the space shall thereafter also be subject to the rights
then existing or thereafter granted by Landlord to any current or future tenant
of the Project with respect to such tenant’s leased premises.

Nothing in this Article 30 is intended to preclude or limit Landlord’s right to
grant tenants of all or any portion of space in the Building renewal or
extension rights in accordance with Section 30.1 which shall have priority over
the rights of Tenant under this Lease.

64



--------------------------------------------------------------------------------



 



          30.2 Procedure. Landlord shall give Tenant written notice (“Landlord’s
Notice”) of the right of first offer to lease, stating the date on which the
applicable space (the “Offered Space”) is expected to become available and the
terms under which Landlord is willing to lease such Offered Space to Tenant
(which terms shall provide that (w) the Base Rent for the Offered Space shall
parallel the Base Rent for the Premises such that the Base Rent at the
commencement of the term for the Offered Space shall be the Base Rent then being
charged for the Premises, with the Base Rent for the Offered Space thereafter
increasing at the same times and at the same rate as the Base Rent for the
Premises; (x) the lease term for the Offered Space shall be coterminous with the
Lease Term for the Premises; (y) the base year for the Offered Space shall be
the Base Year for the Premises; and (z) Landlord shall provide a tenant
improvement allowance for such Offered Space equal to $X per rentable square
foot of the Offered Space where X is Twenty Dollars ($20) multiplied by a
fraction, the numerator of which is the remaining number of months in the Lease
Term for the Premises as of the commencement of the term of the Offered Space
and the denominator of which is one hundred and twenty two (122)). Tenant shall
have a period of ten (10) business days after the date of Landlord’s Notice to
Tenant to respond by accepting or rejecting such offer and if Tenant does not
respond within said ten (10) business day period, Tenant will be deemed to have
rejected such offer and Landlord may offer the Offered Space to any third party
upon terms that Landlord deems appropriate, free of this right of first offer to
lease (but, subject to complying with the provisions of this Article 30, if
applicable, if the space thereafter again becomes available for lease during the
Lease Term). Following Tenant’s acceptance of a right of first offer to lease,
the parties agree to negotiate in good faith for a period not to exceed ten
(10) business days to enter into a lease or an amendment to lease in form and
substance reasonably satisfactory to the parties, and if the parties do not
enter into a lease within said time period, Tenant will be deemed to have
rejected the right of first offer to lease with respect to the Offered Space and
Landlord may offer such Offered Space to any third party upon terms that
Landlord deems appropriate, free of this right of first offer to lease (but,
subject to complying with the provisions of this Article 30, if applicable, if
the space thereafter again becomes available for lease during the Lease Term).
If Landlord has not leased such space within one (1) year (and Lease Term has
not expired or been terminated pursuant to the terms of the Lease, as amended
and Tenant is otherwise in compliance with Section 30.1), Landlord must again
offer such space to Tenant, and Tenant must respond to such re-offer within a
period of ten (10) business days.
          30.3 Termination of Rights. Notwithstanding anything to the contrary
contained in this Agreement, upon execution of any lease between Landlord and
Tenant (or their respective successors and/or assigns) for space on the second
floor of the Building, the provisions of this Article 30 shall be and become
null and void with respect to such space so leased thereunder.
          30.4 Estoppel Certificate. Within ten (10) business days after
Landlord’s written request, Tenant shall execute an estoppel certificate in
recordable form confirming the provisions of this Article 30, the dates of any
offers to Tenant, whether or not Tenant accepted or rejected such offer, and
such other matters as may be reasonably required by Landlord to determine
Tenant’s rights, if any, under this Article 30.
          30.5 Limitation on Assignment. The provisions of this Article 30 and
Tenant’s rights and obligations hereunder may not be assigned by Tenant separate
from an assignment of all of

65



--------------------------------------------------------------------------------



 



          Tenant’s right, title and interest in this Lease (which assignment is
further subject to the provisions of Article 14 of the this Lease).

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

              “Landlord”:
 
        Accepted as to form   BEL MARLBOROUGH I LLC, a Delaware
limited liability company
 
       
Jennifer Madden
       
 
  By:   /s/ William R. Cross
 
       
 
  Its:   President
 
            “Tenant”:
 
            3COM CORPORATION,
a Delaware corporation
 
       
Attest:
       
 
       
 
  By:   /s/ Neal D. Goldman
 
       
By: /s/ James McInerny
 
      Name: Neal D. Goldman       Name: James McInerny            Title:
Executive Vice President, Chief
Administrative and Legal Officer
 
             Title: Director RESS   (Corporate Seal)

67



--------------------------------------------------------------------------------



 



(ACKNOWLEDGMENT FOR CORPORATION)
STATE OF Massachusetts
SS.:
COUNTY OF Middlesex
          On this 5th day of June, 2009, before me the undersigned notary
public, personally appeared Neal D. Goldman, and provided to me through
satisfactory evidence of identification, which was Mass. Drivers License, to be
the person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose, as
Exec VP, Chief Admin and Legal Officer of 3Com Corporation.

                  /s/ Dana J. St. James       Notary Public
      My commission expires: 9/25/09   

68



--------------------------------------------------------------------------------



 



         

EXHIBIT A
OUTLINE OF PREMISES

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b758083cb7580801.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LOADING DOCK AREA

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b758083cb7580802.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT B
PROJECT SITE PLAN

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b758083cb7580803.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT C
INVENTORY LIST
Exhibit C
Furniture Inventory List

                                                              Work              
    Conference Rooms     Stations   Chairs                           Side    
Floor   Standard   Task   Guest   # of Rooms   Tables   Tables   Chairs
2
    5       5       5       3       3       0       14  
3
                            1       21       0       26  
3
                            1       12       2       48  
3
    144       144       144       12       18       10       77  
4
    110     110     110       13       16       11       90  
5
    160       160       160       13       20       12       106  
Totals
    419       419       419       43       90       35       361  

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FURNITURE TO BE SURRENDERED IN INTERIM PREMISES
Exhibit C-1
Interim Premises Furniture Inventory List

                                                              Work              
    Conference Rooms     Stations   Chairs                           Side    
Floor   Standard   Task   Guest   # of Rooms   Tables   Tables   Chairs
2
    116       116       116       N/A       0       3       166  
Totals
    116       116       116       N/A       0       3       166  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
BUILDING RULES AND REGULATIONS
The following rules and regulations (collectively, the “Rules”) shall apply,
where applicable, to the Premises, the Building, the parking lot, the Project
and the appurtenances thereto:

A.   GENERAL   1.   Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises. No rubbish,
litter, trash, or material of any nature shall be placed, emptied, or thrown in
those areas. At no time shall Tenant permit Tenant’s employees, contractors or
other representatives to loiter in common areas or elsewhere in or about the
Building or Project.   2.   Any Tenant or vendor sponsored activity or event in
Common Area must be approved and scheduled through Landlord’s representative.  
3.   Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Tenant shall pay for damage resulting to any
such fixtures or appliances from misuse by Tenant or its agents, employees or
invitees, and Landlord shall not in any case be responsible therefor.   4.  
Alcoholic beverages (without Landlord’s prior written consent), illegal drugs or
other illegal controlled substances are not permitted in the Building nor will
any person under the influence of the same be permitted in the Building.   5.  
No firearms or other weapons are permitted in the Building.   6.   No fighting
or “horseplay” will be tolerated at any time in the Building.   7.   Fire
protection and prevention practices implemented by Landlord from time to time,
including participation in fire drills, must be observed by Tenant at all times.
  8.   Tenant shall not operate or disturb any Building equipment, machinery,
valves or electrical controls.   9.   Tenant shall not cause any unnecessary
janitorial labor or services by reason of Tenant’s carelessness or indifference
in the preservation of good order and cleanliness.   10.   No signs,
advertisements or notices shall be painted or affixed on or to any windows,
doors

 



--------------------------------------------------------------------------------



 



    or other parts of the Building unless approved in writing by Landlord.   11.
  Landlord shall have the power to prescribe the weight and position of safes
and other heavy equipment or items, which in all cases shall not in the opinion
of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.   12.   No animals, except seeing-eye dogs, shall be
brought into or kept in, on or about the Premises.   13.   Tenant shall not take
any action which would violate Landlord’s labor contracts affecting the Building
or which would cause any work stoppage, picketing, labor disruption or dispute,
or any interference with the business of Landlord or any other tenant or
occupant of the Building or with the rights and privileges of any person
lawfully in the Building. Tenant shall take any actions necessary to resolve any
such work stoppage, picketing, labor disruption, dispute or interference and
shall have pickets removed and, at the request of Landlord, immediately
terminate at any time any construction work being performed in the Premises
giving rise to such labor problems, until such time as Landlord shall have given
its written consent for such work to resume, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall have no claim for
damages of any nature against Landlord in connection therewith.   14.   Landlord
shall have the right to prohibit the use of the name of the Building or any
other publicity by Tenant that in Landlord’s opinion may tend to impair the
reputation of the Building or its desirability for Landlord or other tenants.
Upon written notice from Landlord, Tenant will refrain from and/or discontinue
such publicity immediately.   15.   Smoking and discarding of smoking materials
are permitted in designated exterior locations only. No smoking is permitted
outside the building entrances. Tenant will instruct and notify its visitors and
employees of such policy.   16.   No awnings or other projections shall be
attached to the outside walls (building perimeter) of the Building. No curtains,
blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of Landlord, in Landlord’s sole discretion. Window coverings must be
Building Standard.   17.   Tenant shall cooperate with the Landlord to conserve
energy. Before closing and leaving the Premises at any time, Tenant shall
exercise reasonable efforts to minimize energy use by turning off lights and
equipment not in use.   18.   There shall not be used in any space, or in the
public halls of the Building, either by any Tenant or by delivery personnel or
others, in the delivery or receipt of merchandise, any hand trucks, except those
equipped with rubber tires and sole guards.

2



--------------------------------------------------------------------------------



 



19.   Tenant shall not use the Premises for housing, lodging or sleeping
purposes or permit preparation or warming of food in the Premises (except in
Landlord provided or approved equipment such as microwave ovens and toaster
ovens). Tenant shall not occupy or use the Premises or permit the Premises to be
occupied or used for any purpose or act that is in violation of any governmental
legal requirement or may be dangerous to persons or property.   20.   Tenant
shall not make or permit any noise, vibration or odor to emanate from the
Premises, or do anything that will create or maintain a nuisance, or do any act
injuring the reputation of the Building.   21.   Tenant shall not disturb any
other Building occupants.   22.   Tenant shall not install or operate any
musical or sound producing instrument or device, radio receiver or transmitter,
TV receiver or transmitter, or similar device in the Premises, nor install or
operate any antenna, aerial, wires or other equipment inside or outside the
Premises, nor operate any electrical device from which may emanate electrical
waves which may interfere with or impair radio or television broadcasting or
reception from or in the Premises or elsewhere, without in each instance, the
prior written approval of Landlord. The use thereof, if permitted, shall be
subject to control by Landlord to the end that others shall not be disturbed.  
23.   Tenant shall provide Landlord in writing the names and contact information
of two (2) representatives authorized by the Tenant to request Landlord
services, either billable or non billable and to act as a liaison for matters
related to the Premises.   B.   BUILDING ACCESS & SECURITY   1.   No additional
locks shall be placed upon any doors, windows or transoms in or to the Premises,
nor shall Tenant change existing locks or the mechanism thereof, without
Landlord’s permission, which permission shall not be unreasonably withheld,
conditioned or delayed.   2.   Tenant shall not use or occupy the Premises in
any manner or for any purpose which would injure the reputation or impair the
present or future value of the Premises or the Building.   3.   Bicycles and
other vehicles are not permitted inside or on the walkways outside the Building,
except in those areas specifically designated by Landlord for such purposes.  
4.   Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, and shall provide Tenant with notice thereof. Tenant, Tenant’s agents,
employees, contractors, guests and invitees shall comply with Landlord’s
reasonable requirements relative thereto.   5.   Canvassing, soliciting, and
peddling in or about the Building is prohibited. Tenant, its employees, agents
and contractors shall cooperate with said policy, and Tenant shall use its best
efforts to prevent the same by Tenant’s invitees.

3



--------------------------------------------------------------------------------



 



6.   Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenant and its employees, agents,
contractors, invitees and licensees may not enter other areas of the Building or
Project (other than the conference rooms) except when accompanied by an escort
from Landlord and shall sign in/out at building reception.   7.   Tenant
acknowledges that Building security problems may occur which may require the
employment of extreme security measures in the day-to-day operation of the
Building. Accordingly, Tenant agrees to cooperate and cause its employees,
contractors and other representatives to cooperate fully with Landlord in the
implementation of any reasonable security procedures.   8.   Tenant shall comply
with all federal, state and local, criminal, civil, safety, health and
environmental codes, laws, and ordinances relating to its use of leased space.  
C.   MAINTENANCE & CUSTODIAL   1.   All contractors, contractor’s
representatives, and installation technicians performing work in the Building
shall be subject to Landlord’s written prior approval and shall be required to
comply with Landlord’s standard rules, regulations, policies, and procedures, as
the same may be revised from time to time. Tenant shall be solely responsible
for complying with all applicable laws, codes and ordinances pursuant to which
said work shall be performed.   2.   Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, any electrical
equipment which does not bear the U/L (Underwriters Laboratories) seal of
approval, or which would overload the electrical system or any part thereof
beyond its capacity for proper, efficient and safe operation as determined by
Landlord, taking into consideration the overall electrical system and the
present and future requirements therefor in the Building. Tenant shall not
operate personal electronic devices for individual use such as coffeepots,
toasters, refrigerators, space heaters, etc. without Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.   D.   SHIPPING/RECEIVING/LOADING DOCKS   1.   Movement in or out of
the Building of furniture or office equipment, or dispatch or receipt by Tenant
of any merchandise or materials which require the use of elevators, stairways,
lobby areas, or loading dock areas, shall be restricted to the hours between 6
a.m. and 9 p.m., Monday through Friday, excluding Holidays. Tenant is to assume
all risk for damage to articles moved and injury to any persons resulting from
such activity. If any equipment, property, and/or personnel of Landlord or of
any other tenant of the Building is damaged or injured as a result of or in
connection with such activity, Tenant shall be solely liable for any and all
damage or loss to the extent directly resulting therefrom.   2.   All deliveries
to or from the Premises shall be made only at such times, in the areas and
through the entrances and exits designated for such purposes by Landlord. Tenant
shall not permit the process of receiving deliveries to or from the Premises
outside of said areas or in a

4



--------------------------------------------------------------------------------



 



    manner that may interfere with the use by any other tenant of its premises
or of any Common Areas, any pedestrian use of such area, or any use that is
inconsistent with good business practice.   3.   All Tenant mail and small
packages will be scheduled for pick-up and delivery by carrier or supplier to
and from the Premises.   4.   Landlord personnel will not load/unload cargo
deliveries for Tenant from the dock.   5.   Tenant arranged shipping/receiving
location outside the Premises to be approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed. Dock areas shall not be
used for storage or staging by Tenant.   6.   The following rules and
regulations apply to all loading docks which are available for the use of more
than one (1) tenant (and shall not apply to loading docks intended for the
exclusive use of any tenant): No tenant shall park or permit any truck or
trailer to be parked in any loading dock area except during the time actually
need to load or unload materials. In no case shall any truck or trailer be
permitted to remain in a loading dock area overnight. If any tenant has been
utilizing the loading dock are for a time period in excess of one (1) hour and
another tenant requires access to the loading dock area, the first tenant shall
vacate the loading dock area and make it available to the second tenant. No
tenant may utilize more than one (1) loading dock at a time if another tenant
requires access to the loading dock and a loading dock is not available for the
second tenant’s use.   E.   FOOD SERVICE   1.   No open flame cooking or
competing food service or vending machines will be permitted in the Premises.  
2.   Tenant shall not remove food service property from the café including
trays, dishes, glasses, cups, utensils. Disposal utensils are provided.   F.  
RULES FOR USE OF ACCESS CARDS

Each of Tenant’s employees and on-site contractors shall be issued an access
card. The access card serves as a “key” that allows access to card reader
controlled doors.
The access card will ONLY act as a key on doors leading to the Premises and
Common Areas. Care should be used to prevent excessive bending or abuse that may
cause damage to the card.

1.   Do not allow others to use your card.   2.   Report a lost, stolen, or
damaged card immediately.   3.   If a door is equipped with a card reader — use
the reader to access. Do not “prop” doors open to bypass the system.   4.   A
“Tailgater” is an individual without an access card who follows an employee in
or out of a

5



--------------------------------------------------------------------------------



 



    door after that employee has used their card to access a door. Tailgating is
not allowed.   5.   If Landlord provides Tenant with any access cards or badges,
a fee of $20.00 will be charged for each badge or access card issued.   6.   In
all cases, Tenant agrees to promptly notify Landlord when access badges are to
be deactivated in cases such as termination, non-use, lost badge, etc.

6



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TENANT ESTOPPEL CERTIFICATE
Date      [Name and Address of Landlord and Third Party or Parties]
It is our understanding that you are purchasing from
                                        (“Landlord”), [and/or are providing
financing in connection with the acquisition or refinancing of the] property
located at                     ,                          , Massachusetts (the
“Property”) and in connection therewith have required this certification by the
undersigned.
Reference is made to a certain Amended and Restated Lease dated May ___, 2009,
between Landlord and the undersigned as Tenant (the “Lease”) for certain
premises (the “Premises”) located at the Property. The undersigned, as Tenant,
hereby certifies that:

1.   The term of the Lease commenced on June ___, 2009 (the “Lease Commencement
Date”) and ends on                     , 20___ (the “Expiration Date”). Tenant
has no right to renew or extend the term of the Lease, except as follows:
                       2.   The undersigned has accepted and presently occupies
the premises described in the Lease as Tenant.   3.   The Base Rent under the
Lease is currently $                     per month, and has been paid through
                    , 20___. Tenant currently pays $  per month as its estimated
Share of Operating Expenses in excess of Operating Expenses for ___(which is the
Base Year), and $  per month as its estimated Share of Tax Expenses in excess of
Tax Expenses for fiscal year July, 200___ to June, 20___.   4.   The Lease is in
full force and effect and has not been assigned, modified, supplemented or
amended in any way and, to the knowledge of the undersigned, neither party is in
default thereunder, and no event has occurred which, with the giving of notice
or passage of time, or both, could result in a default except as follows:
                       5.   The Lease represents the entire agreement between
Landlord and the undersigned.   6.   On this date, there are no existing
defenses or offsets which the undersigned has against the enforcement of the
Lease by Landlord.   7.   The undersigned Tenant is [is not] in occupancy of all
or a portion of the premises described in the Lease and is [is not] actually
conducting its business therein, which business is the use permitted under the
Lease. Tenant has not sublet nor assigned its interest in the Lease except as
follows:                     

8. No rent has been paid more than one (1) month in advance of its due date
under the Lease.

 



--------------------------------------------------------------------------------



 



9.   Landlord does not hold any security deposit under the Lease.   10.   Tenant
has no option or right of first refusal to purchase all or any portion of the
Property, no option(s) to expand, nor any option to terminate the Lease prior to
the Expiration Date except as follows:                        11.   All
construction, alterations or improvements required to be performed by Landlord
have been completed and any payments, credits or abatements required to be given
by Landlord to Tenant have been given.   12.   To Tenant’s knowledge, subject to
the provisions of Section 4.4 of the Lease, no refunds or other credits are due
to Tenant for Direct Expenses (as defined in the Lease) paid to Landlord as
additional rent for any calendar years ending on or before December 31, 200___.
  13.   No actions have been filed by or are pending against Tenant under the
bankruptcy laws of the United States or any state thereof.   15.   The signatory
below is authorized to execute this Estoppel Certificate on behalf of Tenant.  
    Executed as an instrument under seal on                     , 20___.

     
 
  Very truly yours,
 
   
 
   
 
   
 
  Tenant

2



--------------------------------------------------------------------------------



 



EXHIBIT E-2
LANDLORD ESTOPPEL CERTIFICATE
Date       [Name and Address of Tenant and Third Party or Parties]
Reference is made to a certain Amended and Restated Lease dated May ___, 2009,
between                                          as Landlord and 3 Com
Corporation as Tenant (the “Lease”) for certain premises (the “Premises”)
located at                                          (the “Property”). The
undersigned, as Landlord, hereby certifies that:

1.   The term of the Lease commenced on June ___, 2009 and ends on
                    , 20___ (the “Expiration Date”). Tenant has no right to
renew or extend the term of the Lease, except as follows:                       
2.   The Base Rent under the Lease is currently
$                                         per month, and has been paid through
                                        , 20___. Tenant currently pays $      
per month as its estimated Share of Operating Expenses in excess of Operating
Expenses for      (which is the Base Year), and $      per month as its
estimated Share of Tax Expenses in excess of Tax Expenses for the Base Year.  
3.   The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way and, to the knowledge of the undersigned,
neither party is in default thereunder, and no event has occurred which, with
the giving of notice or passage of time, or both, could result in a default
except as follows:                        4.   The Lease represents the entire
agreement between Landlord and Tenant.   5.   Landlord does not hold any
security deposit under the Lease   6.   The signatory below is authorized to
execute this Estoppel Certificate on behalf of Landlord.       Executed as an
instrument under seal on                     , 20___.

     
 
  Very truly yours,
 
   
 
   
 
   
 
  Landlord

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PLAN OF THE INTERIM PREMISES

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b758083cb7580804.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT G
Recording requested by:
When recorded, return to:
AMENDED AND RESTATED NOTICE OF LEASE
     THIS AMENDED AND RESTATED NOTICE OF LEASE is made as of the ___ day of May,
2009, by and between Bel Marlborough I LLC, a Delaware limited liability company
(“Landlord”), having offices at c/o Eaton Vance Management, 2 International
Place, Boston, Massachusetts 02110, and 3Com Corporation, a Delaware
corporation, having an office and place of business at 350 Campus Drive,
Marlborough, Massachusetts 01752 (“Tenant”).
WITNESSETH:
     1. This is an Amended and Restated Notice of Lease, which amends that
certain Notice of Lease dated                      and recorded with the
Middlesex County Registry of Deeds in Book ___, Page ___, concerning an Amended
and Restated Lease entered into as of May ___, 2009 between Landlord and Tenant
(the “Lease”), pursuant to which, and subject to the terms of which, Tenant has
the right to occupy a portion of the improvements (the “Premises”) located on
the real property situated in the Town of Marlborough, Middlesex County,
Massachusetts, as more particularly described on Exhibit “A” attached hereto and
made a part hereof, for a Term of approximately ten (10) years and two (2)
months commencing on June 1, 2009.
     2. Tenant has 2 options to extend the Term of the Lease for a period of
3 years each.
     3. The Term of the Lease shall expire at 11:59 p.m. (local time in
Massachusetts) on                     , 2019, unless Tenant timely exercises the
option(s) to extend.
     4. The purpose of this Notice of Lease is to provide constructive notice of
the Lease and interested parties must refer to the Lease for a full statement of
the respective rights and obligations of the parties. This Notice of Lease shall
not be deemed to change, modify or otherwise affect any of the provisions of the
Lease.
     5. This Notice of Lease shall bind and or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of the Lease.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord has caused this instrument to be signed by its
duly authorized officer and Tenant has caused this instrument to be executed by
its duly authorized officer as of the day and year first above written.

              LANDLORD:
 
             
(CORPORATE SEAL)
  By:    
 
       
Attest/Witness:
       
 
       
 
  By:    
 
       
 
      Name:
 
           Title:
 
            TENANT:
3Com Corporation
(CORPORATE SEAL)
Attest/Witness:
       
 
       
 
  By:    
 
       
Name:
  Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



STATE OF                                         
SS.:
COUNTY OF                                         
          On this ___ day of                     , 2009, before me the
undersigned notary public, personally appeared
                                        , and provided to me through
satisfactory evidence of identification, which was
                                        , to be the person whose name is signed
on the preceding or attached document and acknowledged to me that he/she signed
it voluntarily for its stated purpose, as
                                         of 3Com Corporation.

     
 
   
 
  Notary Public
 
   
 
  My commission expires:

COMMONWEALTH OF MASSACHUSETTS
SS.:
COUNTY OF SUFFOLK
          On this ___ day of                     , 2009, before me the
undersigned notary public, personally appeared
                                        , and provided to me through
satisfactory evidence of identification, which was
                                        , to be the person whose name is signed
on the preceding or attached document and acknowledged to me that he/she signed
it voluntarily for its stated purpose, as
                                         of Bel Marlborough I LLC.

     
 
   
 
  Notary Public
 
   
 
  My commission expires:

3



--------------------------------------------------------------------------------



 



EXHIBIT H
PLAN SHOWING BUILDING 2 NORTH PARKING FIELD

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b758083cb7580805.gif]

14

ii